 
 
II 
Calendar No. 503
111th CONGRESS 2d Session 
H. R. 5850 
IN THE SENATE OF THE UNITED STATES 
 
August 2, 2010 
Received; read twice and placed on the calendar 
 
AN ACT 
Making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2011, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2011, and for other purposes, namely:  
IDepartment of transportation 
Office of the secretary Salaries and expensesFor necessary expenses of the Office of the Secretary, $111,615,000 (reduced by $1,600,000), of which not to exceed $2,667,000 shall be available for the immediate Office of the Secretary; not to exceed $1,000,000 shall be available for the immediate Office of the Deputy Secretary; not to exceed $19,711,000 shall be available for the Office of the General Counsel; not to exceed $12,015,000 (reduced by $250,000) shall be available for the Office of the Under Secretary of Transportation for Policy; not to exceed $11,899,000 (reduced by $1,600,000) shall be available for the Office of the Assistant Secretary for Budget and Programs; not to exceed $2,530,000 (reduced by $50,000) shall be available for the Office of the Assistant Secretary for Governmental Affairs; not to exceed $25,695,000 (reduced by $175,000) shall be available for the Office of the Assistant Secretary for Administration; not to exceed $2,240,000 (reduced by $100,000) shall be available for the Office of Public Affairs; not to exceed $1,683,000 shall be available for the Office of the Executive Secretariat; not to exceed $1,513,000 (increased by $100,000) shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $10,999,000 for the Office of Intelligence, Security, and Emergency Response; and not to exceed $19,663,000 shall be available for the Office of the Chief Information Officer: Provided, That the Secretary of Transportation is authorized to transfer funds appropriated for any office of the Office of the Secretary to any other office of the Office of the Secretary: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for approval to the House and Senate Committees on Appropriations: Provided further, That not to exceed $60,000 shall be for allocation within the Department for official reception and representation expenses as the Secretary may determine: Provided further, That notwithstanding any other provision of law, excluding fees authorized in Public Law 107–71, there may be credited to this appropriation up to $2,500,000 in funds received in user fees: Provided further, That none of the funds provided in this Act shall be available for the position of Assistant Secretary for Public Affairs.Livable CommunitiesFor necessary expenses for livable communities initiatives, including coordinating livability and sustainability work within the Department of Transportation and with the Environmental Protection Agency and the Department of Housing and Urban Development; developing performance standards and metrics; building analytical capacity; and providing grants and direct technical assistance to State, local, and non-profit organizations, $20,000,000, to remain available until September 30, 2013; Provided, That any grants and technical assistance made available under this heading shall be for improved performance measurement capabilities, enhanced ability to perform alternatives analysis, and training and workshops for personnel.National Infrastructure InvestmentFor capital investments in transportation infrastructure, $400,000,000, to remain available through September 30, 2013: Provided, That the Secretary of Transportation shall distribute funds provided under this heading as discretionary grants to be awarded to a State, local government, transit agency, or a collaboration among such entities on a competitive basis for projects that will have a significant impact on the Nation, a metropolitan area, or a region: Provided further, That projects eligible for funding provided under this heading shall include, but not be limited to, highway or bridge projects eligible under title 23, United States Code; public transportation projects eligible under chapter 53 of title 49, United States Code; passenger and freight rail transportation projects; and port infrastructure investments: Provided further, That in distributing funds provided under this heading, the Secretary shall take such measures so as to ensure an equitable geographic distribution of funds, an appropriate balance in addressing the needs of urban and rural areas, and the investment in a variety of transportation modes: Provided further, That a grant funded under this heading shall be not less than $5,000,000 and not greater than $75,000,000: Provided further, That not more than 12.5 percent of the funds made available under this heading may be awarded to projects in a single State: Provided further, That the Federal share of the costs for which an expenditure is made under this heading shall be, at the option of the recipient, up to 80 percent: Provided further, That the Secretary shall give priority to projects that require a contribution of Federal funds in order to complete an overall financing package: Provided further, That not less than $100,000,000 of the funds provided under this heading shall be for projects located in rural areas: Provided further, That for projects located in rural areas, the minimum grant size shall be $1,000,000 and the Secretary may increase the Federal share of costs above 80 percent: Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $60,000,000 for the purpose of paying the subsidy and administrative costs of projects eligible for federal credit assistance under chapter 6 of title 23, United States Code, if the Secretary finds that such use of the funds would advance the purposes of this paragraph: Provided further, That the Secretary may use up to ten percent of the funds provided under this heading to fund the costs of equipping aircraft with communications, surveillance, navigation and other avionics to conduct a demonstration of NextGen air traffic control capabilities through grants or other authorities available under section 106(l)(6) of title 49, United States Code: Provided further, That of the amount made available under this heading, the Secretary may use an amount not to exceed $20,000,000 for the planning, preparation or design of projects eligible for funding under this heading: Provided further, That projects conducted using funds provided under this heading must comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code: Provided further, That the Secretary shall publish criteria on which to base the competition for any grants awarded under this heading no sooner than 60 days after enactment of this Act, require applications for funding provided under this heading to be submitted no sooner than 120 days after the publication of such criteria, and announce all projects selected to be funded from funds provided under this heading no sooner than September 15, 2011: Provided further, That the Secretary may retain up to $16,000,000 of the funds provided under this heading, and may transfer portions of those funds to the Administrators of the Federal Highway Administration, the Federal Transit Administration, the Federal Railroad Administration, the Federal Aviation Administration, and the Federal Maritime Administration, to fund the award and oversight of grants made under this heading.Financial management capitalFor necessary expenses for upgrading and enhancing the Department of Transportation's financial systems and re-engineering business processes, $18,500,000, to remain available until expended. Cyber Security InitiativesFor necessary one-time expenses for cyber security initiatives, including improvement of network perimeter controls and identity management, testing and assessment of information technology against business, security, and other requirements, implementation of federal cyber security initiatives and information infrastructure enhancements, implementation of enhanced security controls on network devices, and enhancement of cyber security workforce training tools, $28,188,000, to remain available until expended.Office of civil rightsFor necessary expenses of the Office of Civil Rights, $9,767,000.Transportation planning, research, and developmentFor necessary expenses for conducting transportation planning, research, systems development, development activities, and making grants, to remain available until expended, $9,819,000.Working capital fundFor necessary expenses for operating costs and capital outlays of the Working Capital Fund, not to exceed $148,096,000, shall be paid from appropriations made available to the Department of Transportation: Provided, That such services shall be provided on a competitive basis to entities within the Department of Transportation: Provided further, That the above limitation on operating expenses shall not apply to non-DOT entities: Provided further, That no funds appropriated in this Act to an agency of the Department shall be transferred to the Working Capital Fund without the approval of the agency modal administrator: Provided further, That no assessments may be levied against any program, budget activity, subactivity or project funded by this Act unless notice of such assessments and the basis therefor are presented to the House and Senate Committees on Appropriations and are approved by such Committees.Minority business resource center programFor the cost of guaranteed loans, $329,000, as authorized by 49 U.S.C. 332: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $18,367,000. In addition, for administrative expenses to carry out the guaranteed loan program, $584,000.Minority business outreachFor necessary expenses of Minority Business Resource Center outreach activities, $3,395,000 (increased by $225,000), to remain available until September 30, 2012: Provided, That notwithstanding 49 U.S.C. 332, these funds may be used for business opportunities related to any mode of transportation.Payments to air carriers(airport and airway trust fund)(including transfer of funds)In addition to funds made available from any other source to carry out the essential air service program under 49 U.S.C. 41731 through 41742, $146,000,000, to be derived from the Airport and Airway Trust Fund, to remain available until expended: Provided, That, in determining between or among carriers competing to provide service to a community, the Secretary may consider the relative subsidy requirements of the carriers: Provided further, That, if the funds under this heading are insufficient to meet the costs of the essential air service program in the current fiscal year, the Secretary shall transfer such sums as may be necessary to carry out the essential air service program from any available amounts appropriated to or directly administered by the Office of the Secretary for such fiscal year.Administrative provisions—office of the secretary of transportation  
101.None of the funds made available in this Act to the Department of Transportation may be obligated for the Office of the Secretary of Transportation to approve assessments or reimbursable agreements pertaining to funds appropriated to the modal administrations in this Act, except for activities underway on the date of enactment of this Act, unless such assessments or agreements have completed the normal reprogramming process for Congressional notification. 
102.None of the funds made available under this Act may be obligated or expended to establish or implement a program under which essential air service communities are required to assume subsidy costs commonly referred to as the EAS local participation program. 
103.The Secretary or his designee may engage in activities with States and State legislators to consider proposals related to the reduction of motorcycle fatalities. 
104. 
(a) Prior to awarding any grants under the National Infrastructure Investments program, the Secretary of Transportation shall post on the Department of Transportation website any request or application for funding received by the Department for projects from the program. Such post shall include a copy of any such request or application and all project data and supplemental materials provided by the entity seeking such grant. 
(b)No later than 5 days after the announcing of grant awards, the Secretary shall post on the Department of Transportation website a complete description and accounting of what criteria, both qualitative and quantitative, was used in the selection of the grants under the program. 
(c)The Office of Inspector General of the Department of Transportation shall audit and review 10 percent of grant recipients under the National Infrastructure Investments program to ensure that funds issued under such program are used appropriately and within the scope of the grant awarded.  
Federal aviation administrationOperations(airport and airway trust fund)(including transfer of funds)For necessary expenses of the Federal Aviation Administration, not otherwise provided for, including operations and research activities related to commercial space transportation, administrative expenses for research and development, establishment of air navigation facilities, the operation (including leasing) and maintenance of aircraft, subsidizing the cost of aeronautical charts and maps sold to the public, lease or purchase of passenger motor vehicles for replacement only, in addition to amounts made available by Public Law 108–176, $9,793,000,000, of which $3,900,000,000 shall be derived from the Airport and Airway Trust Fund, of which not to exceed $7,630,628,000 shall be available for air traffic organization activities; not to exceed $1,304,486,000 shall be available for aviation safety activities; not to exceed $16,747,000 shall be available for commercial space transportation activities; not to exceed $114,784,000 shall be available for financial services activities; not to exceed $103,297,000 shall be available for human resources program activities; not to exceed $361,354,000 shall be available for region and center operations and regional coordination activities; not to exceed $208,994,000 shall be available for staff offices; and not to exceed $53,360,000 shall be available for information services: Provided, That the Secretary utilize not less than $17,000,000 of the funds provided for aviation safety activities to pay for staff increases in the Office of Aviation Flight Standards and the Office of Aircraft Certification: Provided further, That none of the funds provided for increases to the staffs of the aviation flight standards and aircraft certification offices shall be used for other purposes: Provided further, That not to exceed 2 percent of any budget activity, except for aviation safety budget activity, may be transferred to any budget activity under this heading: Provided further, That no transfer may increase or decrease any appropriation by more than 2 percent: Provided further, That any transfer in excess of 2 percent shall be treated as a reprogramming of funds under section 405 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator of the Federal Aviation Administration shall transmit to Congress an annual update to the report submitted to Congress in December 2004 pursuant to section 221 of Public Law 108–176: Provided further, That the amount herein appropriated shall be reduced by $100,000 for each day after March 31 that such report has not been submitted to the Congress: Provided further, That not later than March 31 of each fiscal year hereafter, the Administrator shall transmit to Congress a companion report that describes a comprehensive strategy for staffing, hiring, and training flight standards and aircraft certification staff in a format similar to the one utilized for the controller staffing plan, including stated attrition estimates and numerical hiring goals by fiscal year: Provided further, That the amount herein appropriated shall be reduced by $100,000 per day for each day after March 31 that such report has not been submitted to Congress: Provided further, That funds may be used to enter into a grant agreement with a nonprofit standard-setting organization to assist in the development of aviation safety standards: Provided further, That none of the funds in this Act shall be available for new applicants for the second career training program: Provided further, That none of the funds in this Act shall be available for the Federal Aviation Administration to finalize or implement any regulation that would promulgate new aviation user fees not specifically authorized by law after the date of the enactment of this Act: Provided further, That there may be credited to this appropriation as offsetting collections funds received from States, counties, municipalities, foreign authorities, other public authorities, and private sources, including funds from fees authorized under Chapter 453 of title 49, United States Code, other than those authorized by section 45301(a)(1) of that title, which shall be available for expenses incurred in the provision of agency services, including receipts for the maintenance and operation of air navigation facilities, and for issuance, renewal or modification of certificates, including airman, aircraft, and repair station certificates, or for tests related thereto, or for processing major repair or alteration forms: Provided further, That of the funds appropriated under this heading, not less than $9,500,000 shall be for the contract tower cost-sharing program: Provided further, That none of the funds in this Act for aeronautical charting and cartography are available for activities conducted by, or coordinated through, the Working Capital Fund.Facilities and equipment  
(airport and airway trust fund)For necessary expenses, not otherwise provided for, for acquisition, establishment, technical support services, improvement by contract or purchase, and hire of national airspace systems and experimental facilities and equipment, as authorized under part A of subtitle VII of title 49, United States Code, including initial acquisition of necessary sites by lease or grant; engineering and service testing, including construction of test facilities and acquisition of necessary sites by lease or grant; construction and furnishing of quarters and related accommodations for officers and employees of the Federal Aviation Administration stationed at remote localities where such accommodations are not available; and the purchase, lease, or transfer of aircraft from funds available under this heading, including aircraft for aviation regulation and certification; to be derived from the Airport and Airway Trust Fund, $3,000,000,000, of which $2,508,000,000 shall remain available until September 30, 2013, and of which $492,000,000 shall remain available until September 30, 2011: Provided, That there may be credited to this appropriation funds received from States, counties, municipalities, other public authorities, and private sources, for expenses incurred in the establishment, improvement, and modernization of National Airspace Systems: Provided further, That upon initial submission to the Congress of the fiscal year 2012 President's budget, the Secretary of Transportation shall transmit to the Congress a comprehensive capital investment plan for the Federal Aviation Administration which includes funding for each budget line item for fiscal years 2012 through 2016, with total funding for each year of the plan constrained to the funding targets for those years as estimated and approved by the Office of Management and Budget. Research, engineering, and development(airport and airway trust fund)For necessary expenses, not otherwise provided for, for research, engineering, and development, as authorized under part A of subtitle VII of title 49, United States Code, including construction of experimental facilities and acquisition of necessary sites by lease or grant, $198,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until September 30, 2013: Provided, That there may be credited to this appropriation as offsetting collections, funds received from States, counties, municipalities, other public authorities, and private sources, which shall be available for expenses incurred for research, engineering, and development.Grants-in-aid for airports(liquidation of contract authorization)(limitation on obligations)(airport and airway trust fund)For liquidation of obligations incurred for grants-in-aid for airport planning and development, and noise compatibility planning and programs as authorized under subchapter I of chapter 471 and subchapter I of chapter 475 of title 49, United States Code, and under other law authorizing such obligations; for procurement, installation, and commissioning of runway incursion prevention devices and systems at airports of such title; for grants authorized under section 41743 of title 49, United States Code; and for inspection activities and administration of airport safety programs, including those related to airport operating certificates under section 44706 of title 49, United States Code, $3,550,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended: Provided, That none of the funds under this heading shall be available for the planning or execution of programs the obligations for which are in excess of $3,515,000,000 in fiscal year 2011, notwithstanding section 47117(g) of title 49, United States Code: Provided further, That none of the funds under this heading shall be available for the replacement of baggage conveyor systems, reconfiguration of terminal baggage areas, or other airport improvements that are necessary to install bulk explosive detection systems: Provided further, That notwithstanding any other provision of law, of funds limited under this heading, not more than $99,622,000 shall be obligated for administration, not less than $15,000,000 shall be available for the airport cooperative research program, not less than $27,217,000 shall be for Airport Technology Research.Administrative provisions—federal aviation administration  
110.None of the funds in this Act may be used to compensate in excess of 600 technical staff-years under the federally funded research and development center contract between the Federal Aviation Administration and the Center for Advanced Aviation Systems Development during fiscal year 2011. 
111.None of the funds in this Act shall be used to pursue or adopt guidelines or regulations requiring airport sponsors to provide to the Federal Aviation Administration without cost building construction, maintenance, utilities and expenses, or space in airport sponsor-owned buildings for services relating to air traffic control, air navigation, or weather reporting: Provided, That the prohibition of funds in this section does not apply to negotiations between the agency and airport sponsors to achieve agreement on below-market rates for these items or to grant assurances that require airport sponsors to provide land without cost to the FAA for air traffic control facilities. 
112.The Administrator of the Federal Aviation Administration may reimburse amounts made available to satisfy 49 U.S.C. 41742(a)(1) from fees credited under 49 U.S.C. 45303: Provided, That during fiscal year 2011, 49 U.S.C. 41742(b) shall not apply, and any amount remaining in such account at the close of that fiscal year may be made available to satisfy section 41742(a)(1) for the subsequent fiscal year. 
113.Amounts collected under section 40113(e) of title 49, United States Code, shall be credited to the appropriation current at the time of collection, to be merged with and available for the same purposes of such appropriation.  
114.None of the funds appropriated or limited by this Act may be used to change weight restrictions or prior permission rules at Teterboro airport in Teterboro, New Jersey. 
115.None of the funds limited by this Act for grants under the Airport Improvement Program shall be made available to the sponsor of a commercial service airport if such sponsor fails to agree to a request from the Secretary of Transportation for cost-free space in a non-revenue producing, public use area of the airport terminal or other airport facilities for the purpose of carrying out a public service air passenger rights and consumer outreach campaign. 
116.None of the funds in this Act shall be available for paying premium pay under subsection 5546(a) of title 5, United States Code, to any Federal Aviation Administration employee unless such employee actually performed work during the time corresponding to such premium pay. 
117.None of the funds in this Act may be obligated or expended for an employee of the Federal Aviation Administration to purchase a store gift card or gift certificate through use of a Government-issued credit card. 
Federal highway administrationLimitation on administrative expenses(including transfer of funds)Not to exceed $428,843,000, together with advances and reimbursements received by the Federal Highway Administration, shall be paid in accordance with law from appropriations made available by this Act to the Federal Highway Administration for necessary expenses for administration and operation: Provided, That of the funds made available under this heading, not less than $8,000,000 shall be for renovations and upgrades to the fiscal management information system, except that such funds may not be obligated for such purpose until the Secretary of Transportation submits to the House and Senate Committees on Appropriations a plan that identifies the full cost of the upgrades needed and a timeline for completion. In addition, not to exceed $3,300,000 shall be paid from appropriations made available by this Act and transferred to the Appalachian Regional Commission in accordance with section 104 of title 23, United States Code.Federal-aid highways(limitation on obligations)(highway trust fund)None of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $45,217,700,000 for Federal-aid highways and highway safety construction programs for fiscal year 2011: Provided, That within the $45,217,700,000 obligation limitation on Federal-aid highways and highway safety construction programs, not more than $429,800,000 shall be available for the implementation or execution of programs for transportation research (chapter 5 of title 23, United States Code; sections 111, 5505, and 5506 of title 49, United States Code; and title 5 of Public Law 109–59) for fiscal year 2011: Provided further, That this limitation on transportation research programs shall not apply to any authority previously made available for obligation: Provided further, That the Secretary may, as authorized by section 605(b) of title 23, United States Code, collect and spend fees to cover the costs of services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments and all or a portion of the costs to the Federal Government of servicing such credit instruments: Provided further, That such fees are available until expended to pay for such costs: Provided further, That such amounts are in addition to administrative expenses that are also available for such purpose, and are not subject to any obligation limitation or the limitation on administrative expenses under section 608 of title 23, United States Code.(Liquidation of contract authorization)(highway trust fund)For carrying out the provisions of title 23, United States Code, that are attributable to Federal-aid highways, not otherwise provided, including reimbursement for sums expended pursuant to the provisions of 23 U.S.C. 308, $45,956,700,000 or so much thereof as may be available in and derived from the Highway Trust Fund (other than the Mass Transit Account), to remain available until expended.Administrative provisions—federal highway administration 
(including rescissions) 
120. 
(a) For fiscal year 2011, the Secretary of Transportation shall— 
(1)not distribute from the obligation limitation for Federal-aid highways amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; programs funded from the administrative takedown authorized by section 104(a)(1) of title 23, United States Code (as in effect on the date before the date of enactment of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users); the highway use tax evasion program; and the Bureau of Transportation Statistics; 
(2)not distribute an amount from the obligation limitation for Federal-aid highways that is equal to the unobligated balance of amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highways and highway safety programs for previous fiscal years the funds for which are allocated by the Secretary; 
(3)determine the ratio that— 
(A)the obligation limitation for Federal-aid highways, less the aggregate of amounts not distributed under paragraphs (1) and (2), bears to 
(B)the total of the sums authorized to be appropriated for Federal-aid highways and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (9) of subsection (b) and sums authorized to be appropriated for section 105 of title 23, United States Code, equal to the amount referred to in subsection (b)(10) for such fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4) 
(A)distribute the obligation limitation for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2), for sections 1301, 1302, and 1934 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users; sections 117 (but individually for each project numbered 1 through 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users) and section 144(g) of title 23, United States Code; and section 14501 of title 40, United States Code, so that the amount of obligation authority available for each of such sections is equal to the amount determined by multiplying the ratio determined under paragraph (3) by the sums authorized to be appropriated for that section for the fiscal year; and 
(B)distribute $2,000,000,000 for section 105 of title 23, United States Code; 
(5)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraph (4), for each of the programs that are allocated by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code (other than to programs to which paragraphs (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by the amounts authorized to be appropriated for each such program for such fiscal year; and 
(6)distribute the obligation limitation provided for Federal-aid highways, less the aggregate amounts not distributed under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and (5), for Federal-aid highways and highway safety construction programs (other than the amounts apportioned for the equity bonus program, but only to the extent that the amounts apportioned for the equity bonus program for the fiscal year are greater than $2,639,000,000, and the Appalachian development highway system program) that are apportioned by the Secretary under the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users and title 23, United States Code, in the ratio that— 
(A)amounts authorized to be appropriated for such programs that are apportioned to each State for such fiscal year, bear to 
(B)the total of the amounts authorized to be appropriated for such programs that are apportioned to all States for such fiscal year.  
(b)Exceptions From Obligation LimitationThe obligation limitation for Federal-aid highways shall not apply to obligations: (1) under section 125 of title 23, United States Code; (2) under section 147 of the Surface Transportation Assistance Act of 1978; (3) under section 9 of the Federal-Aid Highway Act of 1981; (4) under subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982; (5) under subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987; (6) under sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991; (7) under section 157 of title 23, United States Code, as in effect on the day before the date of the enactment of the Transportation Equity Act for the 21st Century; (8) under section 105 of title 23, United States Code, as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years; (9) for Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century or subsequent public laws for multiple years or to remain available until used, but only to the extent that the obligation authority has not lapsed or been used; (10) under section 105 of title 23, United States Code, but only in an amount equal to $639,000,000 for each of fiscal years 2005 through 2011; and (11) under section 1603 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation.  
(c)Redistribution of Unused Obligation AuthorityNotwithstanding subsection (a), the Secretary shall, after August 1 of such fiscal year, revise a distribution of the obligation limitation made available under subsection (a) if the amount distributed cannot be obligated during that fiscal year and redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 104 and 144 of title 23, United States Code.  
(d)Applicability of Obligation Limitations to Transportation Research ProgramsThe obligation limitation shall apply to transportation research programs carried out under chapter 5 of title 23, United States Code, and title V (research title) of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users, except that obligation authority made available for such programs under such limitation shall remain available for a period of 3 fiscal years and shall be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years.  
(e)Redistribution of Certain Authorized Funds 
(1)In general Not later than 30 days after the date of the distribution of obligation limitation under subsection (a), the Secretary shall distribute to the States any funds that— 
(A)are authorized to be appropriated for such fiscal year for Federal-aid highways programs; and 
(B)the Secretary determines will not be allocated to the States, and will not be available for obligation, in such fiscal year due to the imposition of any obligation limitation for such fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same ratio as the distribution of obligation authority under subsection (a)(6). 
(3)AvailabilityFunds distributed under paragraph (1) shall be available for any purposes described in section 133(b) of title 23, United States Code. 
(f)Special Limitation CharacteristicsObligation limitation distributed for a fiscal year under subsection (a)(4) for the provision specified in subsection (a)(4) shall— 
(1)remain available until used for obligation of funds for that provision; and 
(2)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(g)High Priority Project Flexibility 
(1)In generalSubject to paragraph (2), obligation authority distributed for such fiscal year under subsection (a)(4) for each project numbered 1 through 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users may be obligated for any other project in such section in the same State. 
(2)RestorationObligation authority used as described in paragraph (1) shall be restored to the original purpose on the date on which obligation authority is distributed under this section for the next fiscal year following obligation under paragraph (1). 
(h)Limitation on Statutory ConstructionNothing in this section shall be construed to limit the distribution of obligation authority under subsection (a)(4)(A) for each of the individual projects numbered greater than 3676 listed in the table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users. 
121.Notwithstanding 31 U.S.C. 3302, funds received by the Bureau of Transportation Statistics from the sale of data products, for necessary expenses incurred pursuant to 49 U.S.C. 111 may be credited to the Federal-aid highways account for the purpose of reimbursing the Bureau for such expenses: Provided, That such funds shall be subject to the obligation limitation for Federal-aid highways and highway safety construction. 
122.Not less than 15 days prior to waiving, under his statutory authority, any Buy America requirement for Federal-aid highway projects, the Secretary of Transportation shall make an informal public notice and comment opportunity on the intent to issue such waiver and the reasons therefor: Provided, That the Secretary shall provide an annual report to the Appropriations Committees of the Congress on any waivers granted under the Buy America requirements. 
123. 
(a)In generalExcept as provided in subsection (b), none of the funds made available, limited, or otherwise affected by this Act shall be used to approve or otherwise authorize the imposition of any toll on any segment of highway located on the Federal-aid system in the State of Texas that— 
(1)as of the date of enactment of this Act, is not tolled; 
(2)is constructed with Federal assistance provided under title 23, United States Code; and 
(3)is in actual operation as of the date of enactment of this Act. 
(b)Exceptions 
(1)Number of toll lanesSubsection (a) shall not apply to any segment of highway on the Federal-aid system described in that subsection that, as of the date on which a toll is imposed on the segment, will have the same number of non-toll lanes as were in existence prior to that date. 
(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is converted to a toll lane shall not be subject to this section, and shall not be considered to be a non-toll lane for purposes of determining whether a highway will have fewer non-toll lanes than prior to the date of imposition of the toll, if— 
(A)high-occupancy vehicles occupied by the number of passengers specified by the entity operating the toll lane may use the toll lane without paying a toll, unless otherwise specified by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority; or 
(B)each high-occupancy vehicle lane that was converted to a toll lane was constructed as a temporary lane to be replaced by a toll lane under a plan approved by the appropriate county, town, municipal or other local government entity, or public toll road or transit authority. 
124.Notwithstanding any other provision of law, whenever an apportionment is made of the sums authorized to be appropriated for the Surface Transportation Program, the Congestion Mitigation and Air Quality Improvement Program, the National Highway System Program, the Interstate Maintenance Program, and the Highway Bridge Program, the Secretary of Transportation shall deduct a sum in such amount not to exceed a total of $200,000,000 of all sums so authorized: Provided, That of the amount so deducted in accordance with this section shall be made available for the Federal Highway Administration Livable Communities Program: Provided further, That the Federal share payable on account of any program, project, or activity carried out with funds made available under this section shall be determined in accordance with 23 U.S.C. 120: Provided further, That the Administrator of the Federal Highway Administration may retain up to one percent of the funds provided under this section for administrative expenses: Provided further, That the sum deducted in accordance with this section shall remain available until expended: Provided further, That all funds made available under this section shall be subject to any limitation on obligations for Federal-aid highways programs set forth in this Act or any other Act: Provided further, That the obligation limitation made available for the programs, projects, and activities for which funds are made available under this section shall remain available until used and shall be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years: Provided further, That in apportioning funds for fiscal year 2011 for the equity bonus program under Section 105 of title 23, United States Code, the Secretary shall make any calculations required to be made under that section as if this provision had not been enacted.  
125. 
(a)In the explanatory statement referenced in section 186 of title I of division A of Public Law 111–117 (123 Stat. 3070), the item relating to Chalk Bluff Road, Clay County, AR in the table of projects under the heading Delta Region Transportation Development Program is deemed to be amended by striking Chalk Bluff Road, Clay County, AR and inserting Cabot North Interchange, AR. 
(b)In the explanatory statement referenced in section 186 of title I of division A of Public Law 111–117 (123 Stat. 3070), the item relating to “I-480/Tiedeman Road Interchange Modification, OH” in the table of projects under the heading “Interstate Maintenance Discretionary” is deemed to be amended by striking “I-480/Tiedeman Road Interchange Modification, OH” and inserting “Construction and upgrades at four grade crossings in Olmsted Falls, OH”. 
(c)Funds made available for Construction of the I-278 Environmental Shield, Queens, NY under the heading Surface transportation priorities in title I of division A of Public Law 111–117 (123 Stat. 3044) shall be made available for Reconstruction and reconfiguration of the northbound off-ramp from Interstate 95 to Bartow/Baychester Avenue, Bronx, NY . 
(d)In the explanatory statement referenced in section 186 of title I of division I of Public Law 111–8 (123 Stat. 947), the item relating to Newton County Rails to Trails By-Pass Tunnel, GA in the table of projects under the heading Transportation, Community, and System Preservation Program is deemed to be amended by striking Newton County Rails to Trails By-Pass Tunnel, GA and inserting Newton County Eastside High School to County Library Trail, GA.   
126.The table contained in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (119 Stat. 1256) is amended— 
(a)in item number 1366, by striking the project description and inserting Road and bridge improvements and storm water mitigation in the Town of Southampton; and 
(b)in item number 2252 by striking the project description and inserting Operational safety studies, final design and/or construction of intersection operational and safety improvements for USH 53 between Rice Lake and Superior, Wisconsin. 
127.The table contained in section 1602 of the Transportation Equity Act for the 21st Century (112 Stat. 257) is amended— 
(a)in item number 414 by striking the project description and inserting Engineering, design and construction of the North Street, Pittsfield, streetscaping project; and 
(b)in item number 815 by striking the project description and inserting  Highway 10 relocation, City of Wadena. 
128.Of the unobligated balances made available under Public Law 101–516, Public Law 102–143, Public Law 103–331, and Public Law 106–346, $33,905,809 are rescinded: Provided,That in administering the rescission required under this section, the Secretary of Transportation shall first consider: (1) projects where the designated purpose has been completed and the remaining funds are no longer needed to meet that purpose; and (2) projects with more than 90 percent of the appropriated amount remaining available for obligation. 
129.Of the amounts made available for Highway Related Safety Grants by section 402 of title 23, United States Code, and administered by the Federal Highway Administration, $3,651 in unobligated balances are rescinded.  
130.Of the amounts made available under section 104(a) of title 23, United States Code, $1,863,000 are permanently rescinded. 
Federal motor carrier safety administrationMotor carrier safety operations and programs(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in the implementation, execution and administration of motor carrier safety operations and programs pursuant to section 31104(i) of title 49, United States Code, and sections 4127 and 4134 of Public Law 109–59, $259,878,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account), together with advances and reimbursements received by the Federal Motor Carrier Safety Administration, the sum of which shall remain available until expended: Provided, That none of the funds derived from the Highway Trust Fund in this Act shall be available for the implementation, execution or administration of programs, the obligations for which are in excess of $259,878,000, for Motor Carrier Safety Operations and Programs of which $8,586,000, to remain available for obligation until September 30, 2013, is for the research and technology program and $1,000,000 shall be available for commercial motor vehicle operator's grants to carry out section 4134 of Public Law 109–59: Provided further, That notwithstanding any other provision of law, none of the funds under this heading for outreach and education shall be available for transfer.Motor carrier safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59, $310,070,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the implementation or execution of programs, the obligations for which are in excess of $310,070,000, for “Motor Carrier Safety Grants”; of which $215,070,000 shall be available for the motor carrier safety assistance program to carry out sections 31102 and 31104(a) of title 49, United States Code; $30,000,000 shall be available for the commercial driver's license improvements program to carry out section 31313 of title 49, United States Code; $32,000,000 shall be available for the border enforcement grants program to carry out section 31107 of title 49, United States Code; $5,000,000 shall be available for the performance and registration information system management program to carry out sections 31106(b) and 31109 of title 49, United States Code; $25,000,000 shall be available for the commercial vehicle information systems and networks deployment program to carry out section 4126 of Public Law 109–59; and $3,000,000 shall be available for the safety data improvement program to carry out section 4128 of Public Law 109–59: Provided further, That of the funds made available for the motor carrier safety assistance program, $35,000,000 shall be available for audits of new entrant motor carriers.Motor Carrier Safety(highway trust fund)(rescission)Of the amounts made available under this heading in prior appropriations Acts, $7,330,000 in unobligated balances are permanently rescinded.National Motor Carrier Safety Program(highway trust fund)(rescission)Of the amounts made available under this heading in prior appropriations Acts, $15,076,000 in unobligated balances are permanently rescinded. 
Administrative provision—federal motor carrier safety administration  
135.Funds appropriated or limited in this Act shall be subject to the terms and conditions stipulated in section 350 of Public Law 107–87 and section 6901 of Public Law 110–28, including that the Secretary submit a report to the House and Senate Appropriations Committees annually on the safety and security of transportation into the United States by Mexico-domiciled motor carriers. 
National highway traffic safety administrationOperations and researchFor expenses necessary to discharge the functions of the Secretary, with respect to traffic and highway safety under subtitle C of title X of Public Law 109–59 and chapter 301 and part C of subtitle VI of title 49, United States Code, $148,127,000, of which $10,000,000 shall remain available through September 30, 2012: Provided, That none of the funds appropriated by this Act may be obligated or expended to plan, finalize, or implement any rulemaking to add to section 575.104 of title 49 of the Code of Federal Regulations any requirement pertaining to a grading standard that is different from the three grading standards (treadwear, traction, and temperature resistance) already in effect.Operations and research(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 403, $110,073,000 to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2011, are in excess of $110,073,000 for programs authorized under 23 U.S.C. 403: Provided further, That within the $110,073,000 obligation limitation for operations and research, $10,000,000 shall remain available until September 30, 2012 and shall be in addition to the amount of any limitation imposed on obligations for future years. National driver register(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out chapter 303 of title 49, United States Code, $4,170,000, to be derived from the Highway Trust Fund (other than the Mass Transit Account) and to remain available until expended: Provided, That none of the funds in this Act shall be available for the implementation or execution of programs the total obligations for which, in fiscal year 2011, are in excess of $4,170,000 for the National Driver Register authorized under such chapter.National Driver Register ModernizationFor an additional amount for the National Driver Registeras authorized by chapter 303 of title 49, United States Code, $2,530,000, to remain available through September 30, 2012: Provided, That the funding made available under this heading shall be used to continue the modernization of the National Driver Register.Highway traffic safety grants(liquidation of contract authorization)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, to remain available until expended, $626,328,000 (reduced by $50,000,000) to be derived from the Highway Trust Fund (other than the Mass Transit Account): Provided, That none of the funds in this Act shall be available for the planning or execution of programs the total obligations for which, in fiscal year 2011, are in excess of $626,328,000 (reduced by $50,000,000) for programs authorized under 23 U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, of which $235,000,000 shall be for Highway Safety Programs under 23 U.S.C. 402; $25,000,000 shall be for Occupant Protection Incentive Grants under 23 U.S.C. 405; $124,500,000 (reduced by $50,000,000) shall be for Safety Belt Performance Grants under 23 U.S.C. 406, and such obligation limitation shall remain available until September 30, 2012 in accordance with subsection (f) of such section 406 and shall be in addition to the amount of any limitation imposed on obligations for such grants for future fiscal years, of which up to $50,000,000 may be made available by the Secretary as grants to States that enact and enforce laws to prevent distracted driving; $34,500,000 shall be for State Traffic Safety Information System Improvements under 23 U.S.C. 408; $139,000,000 shall be for Alcohol-Impaired Driving Countermeasures Incentive Grant Program under 23 U.S.C. 410; $25,328,000 shall be for Administrative Expenses under section 2001(a)(11) of Public Law 109–59; $29,000,000 shall be for High Visibility Enforcement Program under section 2009 of Public Law 109–59; $7,000,000 shall be for Motorcyclist Safety under section 2010 of Public Law 109–59; and $7,000,000 shall be for Child Safety and Child Booster Seat Safety Incentive Grants under section 2011 of Public Law 109–59: Provided further, That of the funds made available for grants to States that enact and enforce laws to prevent distracted driving, up to $5,000,000 may be available for the development, production, and use of broadcast and print media advertising for distracted driving prevention: Provided further, That none of these funds shall be used for construction, rehabilitation, or remodeling costs, or for office furnishings and fixtures for State, local or private buildings or structures: Provided further, That not to exceed $500,000 of the funds made available for section 410 Alcohol-Impaired Driving Countermeasures Grants shall be available for technical assistance to the States: Provided further, That not to exceed $750,000 of the funds made available for the High Visibility Enforcement Program shall be available for the evaluation required under section 2009(f) of Public Law 109–59. Administrative provisions—national highway traffic safety administration(including rescission) 
140.Notwithstanding any other provision of law or limitation on the use of funds made available under section 403 of title 23, United States Code, an additional $130,000 shall be made available to the National Highway Traffic Safety Administration, out of the amount limited for section 402 of title 23, United States Code, to pay for travel and related expenses for State management reviews and to pay for core competency development training and related expenses for highway safety staff. 
141.The limitations on obligations for the programs of the National Highway Traffic Safety Administration set in this Act shall not apply to obligations for which obligation authority was made available in previous public laws for multiple years but only to the extent that the obligation authority has not lapsed or been used. 
142.Of the amounts made available under the heading Highway Traffic Safety Grants (Liquidation of Contract Authorization) (Limitation on Obligations) (Highway Trust Fund) in prior appropriations Acts, $7,907,000 in unobligated balances are permanently rescinded. 
Federal railroad administrationSafety and operationsFor necessary expenses of the Federal Railroad Administration, not otherwise provided for, $203,348,000, of which $5,492,000 shall remain available until expended.Railroad research and developmentFor necessary expenses for railroad research and development, $40,000,000, to remain available until expended.Railroad Safety Technology ProgramFor necessary expenses of carrying out section 20158 of title 49, United States Code, $75,000,000, to remain available until expended: Provided, That to be eligible for assistance under this heading, an entity need not have developed plans required under subsection 20156(e)(2) of title 49, United States Code, and section 20157 of such title.Railroad rehabilitation and improvement financing programThe Secretary of Transportation is authorized to issue to the Secretary of the Treasury notes or other obligations pursuant to section 512 of the Railroad Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, in such amounts and at such times as may be necessary to pay any amounts required pursuant to the guarantee of the principal amount of obligations under sections 511 through 513 of such Act, such authority to exist as long as any such guaranteed obligation is outstanding: Provided, That pursuant to section 502 of such Act, as amended, no new direct loans or loan guarantee commitments shall be made using Federal funds for the credit risk premium during fiscal year 2011.Capital assistance for high speed rail corridors and intercity passenger rail serviceTo enable the Secretary of Transportation to make grants for high-speed rail projects as authorized under section 26106 of title 49, United States Code, capital investment grants to support intercity passenger rail service as authorized under section 24406 of title 49, United States Code, and congestion grants as authorized under section 24105 of title 49, United States Code, and to enter into cooperative agreements for these purposes as authorized, $1,400,000,000, to remain available until expended: Provided, That up to $50,000,000 of funds provided under this paragraph are available to the Administrator of the Federal Railroad Administration to fund the award and oversight by the Administrator of grants and cooperative agreements for intercity and high-speed rail: Provided further, That up to $30,000,000 of the funds provided under this paragraph are available to the Administrator for the purposes of conducting research and demonstrating technologies supporting the development of high-speed rail in the United States, including the demonstration of next-generation rolling stock fleet technology and the implementation of the Rail Cooperative Research Program authorized by section 24910 of title 49, United States Code: Provided further, That up to $50,000,000 of the funds provided under this paragraph may be used for planning activities that lead directly to the development of a passenger rail corridor investment plan consistent with the requirements established by the Administrator or a state rail plan consistent with chapter 227 of title 49, United States Code: Provided further, That the Secretary may retain a portion of the funds made available for planning activities under the previous proviso to facilitate the preparation of a service development plan and related environmental impact statement for high-speed corridors located in multiple States: Provided further, That the Secretary shall issue interim guidance to applicants covering application procedures and administer the grants provided under this heading pursuant to that guidance until final regulations are issued: Provided further, That not less than 85 percent of the funds provided under this heading shall be for cooperative agreements that lead to the development of entire segments or phases of intercity or high-speed rail corridors: Provided further, That at least 30 days prior to issuing a letter of intent or cooperative agreement pursuant to Section 24402(f) of title 49, United States Code, for a major corridor development program, the Secretary shall provide to the House and Senate Committees on Appropriations written notification consisting of a business and public investment case for the proposed corridor program which shall include: a comprehensive analysis of the monetary and non-monetary costs and benefits of the corridor development program; an assessment of ridership, passenger travel time reductions, congestion relief benefits, environmental benefits, economic benefits, and other public benefits; operating financial forecasts for the program; a full capital cost estimation for the entire project, including the amount, source and security of non-Federal funds to complete the project; a summary of the grants management plan and an evaluation of the grantee's ability to sustain the project: Provided further, That the Federal share payable of the costs for which a grant or cooperative agreements is made under this heading shall not exceed 80 percent: Provided further, That in addition to the provisions of title 49, United States Code, that apply to each of the individual programs funded under this heading, subsections 24402(a)(2), 24402(f), 24402(i), and 24403(a) and (c) of title 49, United States Code, shall also apply to the provision of funds provided under this heading: Provided further, That a project need not be in a State rail plan developed under Chapter 227 of title 49, United States Code, to be eligible for assistance under this heading: Provided further, That recipients of grants under this paragraph shall conduct all procurement transactions using such grant funds in a manner that provides full and open competition, as determined by the Secretary, in compliance with existing labor agreements.Operating grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make quarterly grants to the National Railroad Passenger Corporation for the operation of intercity passenger rail, as authorized by section 101 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $563,000,000, to remain available until expended: Provided, That each grant request shall be accompanied by a detailed financial analysis, revenue projection, and capital expenditure projection justifying the Federal support to the Secretary's satisfaction: Provided further, That concurrent with the President's budget request for fiscal year 2012, the Corporation shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2012 in similar format and substance to those submitted by executive agencies of the Federal Government.Capital and debt service grants to the national railroad passenger corporationTo enable the Secretary of Transportation to make grants to the National Railroad Passenger Corporation for capital investments as authorized by section 101(c) and 219(b) of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432), $1,203,500,000 to remain available until expended, of which not to exceed $305,000,000 shall be for debt service obligations as authorized by section 102 of such Act: Provided, That after an initial distribution of up to $200,000,000 which shall be used by the Corporation as a working capital account, all remaining funds shall be provided to the Corporation only on a reimbursable basis: Provided further, That the Secretary may retain up to one-half of 1 percent of the funds provided under this heading to fund the costs of project management oversight of capital projects funded by grants provided under this heading, as authorized by subsection 101(d) of division B of Public Law 110–432: Provided further, That the Secretary shall approve funding for capital expenditures, including advance purchase orders of materials, for the Corporation only after receiving and reviewing a grant request for each specific capital project justifying the Federal support to the Secretary's satisfaction: Provided further, That none of the funds under this heading may be used to subsidize operating losses of the Corporation: Provided further, That none of the funds under this heading may be used for capital projects not approved by the Secretary of Transportation or on the Corporation's fiscal year 2010 business plan: Provided further, That in addition to the project management oversight funds authorized under section 101(d) of division B of Public Law 110–432, the Secretary may retain up to an additional one-half of one percent of the funds provided under this heading to fund expenses associated with implementing section 212 of division B of Public Law 110–432, including the amendments made by section 212 to section 24905 of title 49, United States Code, and other mandates of Division B of Public Law 110–432.Administrative provisions—federal railroad administration 
150.Hereafter, notwithstanding any other provision of law, funds provided in this Act for the National Railroad Passenger Corporation shall immediately cease to be available to said Corporation in the event that the Corporation contracts to have services provided at or from any location outside the United States. For purposes of this section, the word services shall mean any service that was, as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose base of employment is located within the United States. 
151.The Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government owned automated track inspection cars and equipment as a result of third party liability for such damages, and any amounts collected under this section shall be credited directly to the Safety and Operations account of the Federal Railroad Administration, and shall remain available until expended for the repair, operation and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program. 
Federal transit administrationAdministrative expensesFor necessary administrative expenses of the Federal Transit Administration's programs authorized by chapter 53 of title 49, United States Code, $106,559,000: Provided, That for an additional amount to carry out public transportation fixed guideway safety oversight activities, $24,139,000, if legislation authorizing such activities is enacted into law prior to September 30, 2011: Provided further, That of the funds available under this heading, not to exceed $2,200,000 shall be available for travel: Provided further, That none of the funds provided or limited in this Act may be used to create a permanent office of transit security under this heading: Provided further, That upon submission to the Congress of the fiscal year 2012 President's budget, the Secretary of Transportation shall transmit to Congress the annual report on new starts, including proposed allocations of funds for fiscal year 2012.Formula and Bus Grants(liquidation of contract authority)(limitation on obligations)(highway trust fund)For payment of obligations incurred in carrying out the provisions of 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, $9,200,000,000 to be derived from the Mass Transit Account of the Highway Trust Fund and to remain available until expended: Provided, That funds available for the implementation or execution of programs authorized under 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178, as amended, shall not exceed total obligations of $8,961,348,000 in fiscal year 2011: Provided further, That of the amounts made available under this heading, $250,000,000 shall be available for the Secretary of Transportation to make grants for the operating costs of equipment and facilities for use in public transportation, if legislation authorizing such activities is enacted into law prior to September 30, 2011: Provided further, That eligible recipients under the previous proviso shall include States and designated recipients that receive funding under sections 5307 and 5311 of title 49, United States Code.Research and university research centers For necessary expenses to carry out 49 U.S.C. 5306, 5312–5315, 5322, and 5506, $65,376,000, to remain available until expended: Provided, That $10,000,000 is available to carry out the transit cooperative research program under section 5313 of title 49, United States Code, $4,300,000 is available for the National Transit Institute under section 5315 of title 49, United States Code, and $7,000,000 is available for university transportation centers program under section 5506 of title 49, United States Code: Provided further, That $44,076,000 is available to carry out national research programs under sections 5312, 5313, 5314, and 5322 of title 49, United States Code.Capital investment grantsFor necessary expenses to carry out section 5309 of title 49, United States Code, $2,000,000,000, to remain available until expended.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITYFor grants to the Washington Metropolitan Area Transit Authority as authorized under section 601 of division B of Public Law 110–432, $150,000,000, to remain available until expended: Provided, That the Secretary shall approve grants for capital and preventive maintenance expenditures for the Washington Metropolitan Area Transit Authority only after receiving and reviewing a request for each specific project: Provided further, That prior to approving such grants, the Secretary shall determine that the Washington Metropolitan Area Transit Authority has placed the highest priority on those investments that will improve the safety of the system.Administrative provisions—federal transit administration 
160.The limitations on obligations for the programs of the Federal Transit Administration shall not apply to any authority under 49 U.S.C. 5338, previously made available for obligation, or to any other authority previously made available for obligation. 
161.Notwithstanding any other provision of law, funds appropriated or limited by this Act under Federal Transit Administration, Capital Investment Grants and for bus and bus facilities under Federal Transit Administration, Formula and Bus Grants for projects specified in this Act or identified in reports accompanying this Act not obligated by September 30, 2013, and other recoveries, shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
162.Notwithstanding any other provision of law, any funds appropriated before October 1, 2010, under any section of chapter 53 of title 49, United States Code, that remain available for expenditure, may be transferred to and administered under the most recent appropriation heading for any such section. 
163.Notwithstanding any other provision of law, unobligated funds made available for new fixed guideway system projects under the heading Federal Transit Administration, Capital investment grants in any appropriations Act prior to this Act may be used during this fiscal year to satisfy expenses incurred for such projects. 
164. Notwithstanding any other provision of law, unobligated funds or recoveries under section 5309 of title 49, United States Code, that are available to the Secretary of Transportation for reallocation shall be directed to projects eligible to use the funds for the purposes for which they were originally provided. 
Saint lawrence seaway development corporationThe Saint Lawrence Seaway Development Corporation is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of the Government Corporation Control Act, as amended, as may be necessary in carrying out the programs set forth in the Corporation's budget for the current fiscal year.Operations and maintenance(harbor maintenance trust fund)For necessary expenses for operations, maintenance, and capital asset renewal of those portions of the Saint Lawrence Seaway owned, operated, and maintained by the Saint Lawrence Seaway Development Corporation, $33,868,000, to be derived from the Harbor Maintenance Trust Fund, pursuant to Public Law 99–662.Maritime administrationMaritime security programFor necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $174,000,000, to remain available until expended.Operations and trainingFor necessary expenses of operations and training activities authorized by law, $169,353,000, of which $11,240,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies, and of which $30,900,000 shall remain available until expended for capital improvements at the United States Merchant Marine Academy, and of which $63,120,000 shall be available for operations at the United States Merchant Marine Academy, and of which $6,000,000 shall be available until expended for the Secretary's reimbursement of overcharged midshipmen fees: Provided, That the Secretary, through such structure and administration as the Secretary establishes, shall reimburse current and former midshipmen of United States Merchant Marine Academy in such amounts as the Secretary determines, in his sole discretion, to be appropriate to address claims regarding the overcharging of midshipman fees, pertaining first to academic years 2003/2004 through 2008/2009, and then pertaining to earlier academic years to the extent that the Secretary determines to be appropriate and subject to the amounts specifically appropriated herein for such reimbursements: Provided further, That amounts apportioned for the United States Merchant Marine Academy shall be available only upon allotments made personally by the Secretary of Transportation or the Assistant Secretary for Budget and Programs: Provided further, That the Superintendent, Deputy Superintendent and the Director of the Office of Resource Management of the United States Merchant Marine Academy may not be allotment holders for the United States Merchant Marine Academy, and the Administrator of Maritime Administration shall hold all allotments made by the Secretary of Transportation or the Assistant Secretary for Budget and Programs under the previous proviso: Provided further, That 50 percent of the funding made available for the United States Merchant Marine Academy under this heading shall be available only after the Secretary, in consultation with the Superintendent and the Maritime Administration, completes a plan detailing by program or activity and by object class how such funding will be expended at the Academy, and this plan is submitted to the House and Senate Committees on Appropriations.Ship disposalFor necessary expenses related to the disposal of obsolete vessels in the National Defense Reserve Fleet of the Maritime Administration, $10,000,000, to remain available until expended.Maritime guaranteed loan (title xi) program account(including transfer of funds) For necessary administrative expenses of the maritime guaranteed loan program, $3,688,000 shall be paid to the appropriation for Operations and Training, Maritime Administration.Administrative provisions—maritime administration 
170.Notwithstanding any other provision of this Act, the Maritime Administration is authorized to furnish utilities and services and make necessary repairs in connection with any lease, contract, or occupancy involving Government property under control of the Maritime Administration, and payments received therefor shall be credited to the appropriation charged with the cost thereof: Provided, That rental payments under any such lease, contract, or occupancy for items other than such utilities, services, or repairs shall be covered into the Treasury as miscellaneous receipts. 
Pipeline and hazardous materials safety administration Operational expenses(pipeline safety fund)(including transfer of funds)For necessary operational expenses of the Pipeline and Hazardous Materials Safety Administration, $22,383,000, of which $639,000 shall be derived from the Pipeline Safety Fund: Provided, That $1,000,000 shall be transferred to Pipeline Safety in order to fund Pipeline Safety Information Grants to Communities as authorized under section 60130 of title 49, United States Code.  
Hazardous materials safetyFor expenses necessary to discharge the hazardous materials safety functions of the Pipeline and Hazardous Materials Safety Administration, $40,434,000, of which $1,707,000 shall remain available until September 30, 2013: Provided, That up to $800,000 in fees collected under 49 U.S.C. 5108(g) shall be deposited in the general fund of the Treasury as offsetting receipts: Provided further, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training, for reports publication and dissemination, and for travel expenses incurred in performance of hazardous materials exemptions and approvals functions.Pipeline safety(pipeline safety fund) (oil spill liability trust fund)For expenses necessary to conduct the functions of the pipeline safety program, for grants-in-aid to carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to discharge the pipeline program responsibilities of the Oil Pollution Act of 1990, $111,111,000, of which $18,905,000 shall be derived from the Oil Spill Liability Trust Fund and shall remain available until September 30, 2013; and of which $92,206,000 shall be derived from the Pipeline Safety Fund, of which $51,206,000 shall remain available until September 30, 2013: Provided, That not less than $1,053,000 of the funds provided under this heading shall be for the one-call State grant program. Emergency preparedness grants (emergency preparedness fund)For necessary expenses to carry out 49 U.S.C. 5128(b), $188,000, to be derived from the Emergency Preparedness Fund, to remain available until September 30, 2012: Provided, That not more than $28,318,000 shall be made available for obligation in fiscal year 2011 from amounts made available by 49 U.S.C. 5116(i) and 5128(b)-(c): Provided further, That none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c) shall be made available for obligation by individuals other than the Secretary of Transportation, or his designee. Research and innovative technology administration Research and developmentFor necessary expenses of the Research and Innovative Technology Administration, $18,900,000, of which $11,765,000 shall remain available until September 30, 2013: Provided, That there may be credited to this appropriation, to be available until expended, funds received from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training.  Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General to carry out the provisions of the Inspector General Act of 1978, as amended, $86,406,000, of which $285,000 shall be derived from the Highway Trust Fund (other than the Mass Transit Account) for costs associated with the annual audits of the Highway Trust Fund financial statements in accordance with section 104(i) of title 23, United States Code, and section 3521 of title 31, United States Code: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the Department: Provided further, That the funds made available under this heading may be used to investigate, pursuant to section 41712 of title 49, United States Code: (1) unfair or deceptive practices and unfair methods of competition by domestic and foreign air carriers and ticket agents; and (2) the compliance of domestic and foreign air carriers with respect to item (1) of this proviso.Surface transportation board Salaries and expensesFor necessary expenses of the Surface Transportation Board, including services authorized by 5 U.S.C. 3109, $31,249,000: Provided, That notwithstanding any other provision of law, not to exceed $1,250,000 from fees established by the Chairman of the Surface Transportation Board shall be credited to this appropriation as offsetting collections and used for necessary and authorized expenses under this heading: Provided further, That the sum herein appropriated from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2011, to result in a final appropriation from the general fund estimated at no more than $29,999,000. General provisions—department of transportation 
180.During the current fiscal year applicable appropriations to the Department of Transportation shall be available for maintenance and operation of aircraft; hire of passenger motor vehicles and aircraft; purchase of liability insurance for motor vehicles operating in foreign countries on official department business; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  
181.Appropriations contained in this Act for the Department of Transportation shall be available for services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for an Executive Level IV. 
182.None of the funds in this Act shall be available for salaries and expenses of more than 110 political and Presidential appointees in the Department of Transportation: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Transportation.  
183.None of the funds in this Act shall be used to implement section 404 of title 23, United States Code. 
184. 
(a)No recipient of funds made available in this Act shall disseminate personal information (as defined in 18 U.S.C. 2725(3)) obtained by a State department of motor vehicles in connection with a motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721. 
(b)Notwithstanding subsection (a), the Secretary shall not withhold funds provided in this Act for any grantee if a State is in noncompliance with this provision. 
185.Funds received by the Federal Highway Administration, Federal Transit Administration, and Federal Railroad Administration from States, counties, municipalities, other public authorities, and private sources for expenses incurred for training may be credited respectively to the Federal Highway Administration's Federal-Aid Highways account, the Federal Transit Administration's Research and University Research Centers account, and to the Federal Railroad Administration's Safety and Operations account, except for State rail safety inspectors participating in training pursuant to 49 U.S.C. 20105. 
186.Funds provided or limited in this Act under the appropriate accounts within the Federal Highway Administration, the Federal Railroad Administration and the Federal Transit Administration shall be for the eligible programs, projects and activities in the corresponding amounts identified in the committee report accompanying this Act for Ferry Boats and Ferry Terminal Facilities, Federal Lands, Interstate Maintenance Discretionary, Transportation, Community and System Preservation Program, Delta Region Transportation Development Program, Rail Line Relocation and Improvement Program, Rail-highway crossing hazard eliminations, Capital Investment Grants, Alternatives analysis'', and Bus and bus facilities.  
187.Notwithstanding any other provisions of law, rule or regulation, the Secretary of Transportation is authorized to allow the issuer of any preferred stock heretofore sold to the Department to redeem or repurchase such stock upon the payment to the Department of an amount determined by the Secretary. 
188.None of the funds in this Act to the Department of Transportation may be used to make a grant unless the Secretary of Transportation notifies the House and Senate Committees on Appropriations not less than 3 full business days before any discretionary grant award, letter of intent, or full funding grant agreement totaling $1,000,000 or more is announced by the department or its modal administrations from: (1) any discretionary grant program of the Federal Highway Administration including the emergency relief program; (2) the airport improvement program of the Federal Aviation Administration; (3) any grant from the Federal Railroad Administration; or (4) any program of the Federal Transit Administration other than the formula grants and fixed guideway modernization programs: Provided, That the Secretary gives concurrent notification to the House and Senate Committees on Appropriations for any quick release of funds from the emergency relief program: Provided further, That no notification shall involve funds that are not available for obligation.  
189.Rebates, refunds, incentive payments, minor fees and other funds received by the Department of Transportation from travel management centers, charge card programs, the subleasing of building space, and miscellaneous sources are to be credited to appropriations of the Department of Transportation and allocated to elements of the Department of Transportation using fair and equitable criteria and such funds shall be available until expended.  
190.Amounts made available in this or any other Act that the Secretary determines represent improper payments by the Department of Transportation to a third-party contractor under a financial assistance award, which are recovered pursuant to law, shall be available— 
(1)to reimburse the actual expenses incurred by the Department of Transportation in recovering improper payments; and 
(2)to pay contractors for services provided in recovering improper payments or contractor support in the implementation of the Improper Payments Information Act of 2002: Provided, That amounts in excess of that required for paragraphs (1) and (2)— 
(A)shall be credited to and merged with the appropriation from which the improper payments were made, and shall be available for the purposes and period for which such appropriations are available; or 
(B)if no such appropriation remains available, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That prior to the transfer of any such recovery to an appropriations account, the Secretary shall notify to the House and Senate Committees on Appropriations of the amount and reasons for such transfer: Provided further, That for purposes of this section, the term improper payments, has the same meaning as that provided in section 2(d)(2) of Public Law 107–300.  
191.Notwithstanding any other provision of law, if any funds provided in or limited by this Act are subject to a reprogramming action that requires notice to be provided to the House and Senate Committees on Appropriations, said reprogramming action shall be approved or denied solely by the Committees on Appropriations: Provided, That the Secretary may provide notice to other congressional committees of the action of the Committees on Appropriations on such reprogramming but not sooner than 30 days following the date on which the reprogramming action has been approved or denied by the House and Senate Committees on Appropriations.  
192.None of the funds appropriated or otherwise made available under this Act may be used by the Surface Transportation Board of the Department of Transportation to charge or collect any filing fee for rate complaints filed with the Board in an amount in excess of the amount authorized for district court civil suit filing fees under section 1914 of title 28, United States Code. 
193.Notwithstanding section 3324 of Title 31, United States Code, in addition to authority provided by section 327 of title 49, United States Code, the Department's Working Capital Fund is hereby authorized to provide payments in advance to vendors that are necessary to carry out the Federal transit pass transportation fringe benefit program under Executive Order No. 13150 and section 3049 of Public Law 109–59: Provided, that the Department shall include adequate safeguards in the contract with the vendors to ensure timely and high quality performance under the contract.  
194.For an additional amount for the Salaries and Expensesaccount, $7,622,655, to increase the Department's acquisition workforce capacity and capabilities: Provided, That such funds may be transferred by the Secretary to any other account in the Department to carry out the purposes provided herein: Provided further, That such transfer authority is in addition to any other transfer authority provided in this Act: Provided further, That such funds shall be available only to supplement and not to supplant existing acquisition workforce activities: Provided further, That such funds shall be available for training, recruitment, retention, and hiring additional members of the acquisition workforce as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.): Provided further, That such funds shall be available for information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management.  This title may be cited as the Department of Transportation Appropriations Act, 2011.   
IIDepartment of housing and urban development 
Management and administrationExecutive directionFor necessary salaries and expenses for Executive Direction, $30,265,000, of which not to exceed $7,674,000 shall be available for the immediate Office of the Secretary and Deputy Secretary; not to exceed $1,706,000 shall be available for the Office of Hearings and Appeals; not to exceed $719,000 shall be available for the Office of Small and Disadvantaged Business Utilization; not to exceed $999,000 shall be available for the immediate Office of the Chief Financial Officer; not to exceed $1,503,000 shall be available for the immediate Office of the General Counsel; not to exceed $2,709,000 shall be available to the Office of the Assistant Secretary for Congressional and Intergovernmental Relations; not to exceed $4,861,000 shall be available for the Office of the Assistant Secretary for Public Affairs; not to exceed $2,163,000 shall be available to the Office of the Assistant Secretary for Public and Indian Housing; not to exceed $1,755,000 shall be available to the Office of the Assistant Secretary for Community Planning and Development; not to exceed $3,565,000 shall be available to the Office of the Assistant Secretary for Housing, Federal Housing Commissioner; not to exceed $1,117,000 shall be available to the Office of the Assistant Secretary for Policy Development and Research; not to exceed $945,000 shall be available to the Office of the Assistant Secretary for Fair Housing and Equal Opportunity; and not to exceed $549,000 shall be available to the Office of the Chief Operating Officer: Provided, That the Secretary of the Department of Housing and Urban Development is authorized to transfer funds appropriated for any office funded under this heading to any other office funded under this heading following the written notification to the House and Senate Committees on Appropriations: Provided further, That no appropriation for any office shall be increased or decreased by more than 5 percent by all such transfers: Provided further, That notice of any change in funding greater than 5 percent shall be submitted for prior approval to the House and Senate Committees on Appropriations: Provided further, That the Secretary shall provide the Committees on Appropriations quarterly written notification regarding the status of pending congressional reports: Provided further, That the Secretary shall provide all signed reports required by Congress electronically: Provided further, That not to exceed $25,000 of the amount made available under this paragraph for the immediate Office of the Secretary shall be available for official reception and representation expenses as the Secretary may determine: Provided Further, That the Secretary shall notify the Committees on Appropriations one month before any of the funds made available under this heading may be used for international travel. Administration, operations and managementFor necessary salaries and expenses for administration, operations and management for the Department of Housing and Urban Development, $538,552,000 (reduced by $21,000,000) (reduced by $20,000,000), of which not to exceed $65,049,000 shall be available for the personnel compensation and benefits of the Office of the Chief Human Capital Officer; not to exceed $9,122,000 shall be available for the personnel compensation and benefits of the Office of Departmental Operations and Coordination; not to exceed $49,090,000 shall be available for the personnel compensation and benefits of the Office of Field Policy and Management; not to exceed $13,861,000 shall be available for the personnel compensation and benefits of the Office of the Chief Procurement Officer; not to exceed $33,831,000 shall be available for the personnel compensation and benefits of the remaining staff in the Office of the Chief Financial Officer; not to exceed $86,482,000 shall be available for the personnel compensation and benefits of the remaining staff in the Office of the General Counsel; not to exceed $3,115,000 shall be available for the personnel compensation and benefits of the Office of Departmental Equal Employment Opportunity; not to exceed $1,316,000 shall be available for the personnel compensation and benefits for the Center for Faith-Based and Community Initiatives; not to exceed $2,887,000 shall be available for the personnel compensation and benefits for the Office of Sustainability; not to exceed $4,445,000 shall be available for the personnel compensation and benefits for the Office of Strategic Planning and Management; not to exceed $4,875,000 shall be available for the personnel compensation and benefits for the Office of the Chief Disaster and Emergency Management Officer; and not to exceed $264,479,000 (reduced by $21,000,000) (reduced by $20,000,000) shall be available for non-personnel expenses of the Department of Housing and Urban Development: Provided, That, funds provided under this heading may be used for necessary administrative and non-administrative expenses of the Department of Housing and Urban Development, not otherwise provided for, including purchase of uniforms, or allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109: Provided further, That notwithstanding any other provision of law, funds appropriated under this heading may be used for advertising and promotional activities that support the housing mission area: Provided further, That the Secretary of Housing and Urban Development is authorized to transfer funds appropriated for any office included in Administration, Operations and Management to any other office included in Administration, Operations and Management only after such transfer has been submitted to, and received prior written approval by, the House and Senate Committees on Appropriations: Provided further, That no appropriation for any office shall be increased or decreased by more than 10 percent by all such transfers. Provided Further,That the Secretary shall notify the Committees on Appropriations one month before any of the funds made available under this heading may be used for international travel. Personnel compensation and benefitsPublic and indian housingFor necessary personnel compensation and benefits expenses of the Office of Public and Indian Housing, $197,282,000. Community planning and developmentFor necessary personnel compensation and benefits expenses of the Office of Community Planning and Development mission area, $105,768,000.HousingFor necessary personnel compensation and benefits expenses of the Office of Housing, $395,917,000. Office of the government national mortgage associationFor necessary personnel compensation and benefits expenses of the Office of the Government National Mortgage Association, $10,902,000, to be derived from the GNMA guarantees of mortgage backed securities guaranteed loan receipt account. Policy development and researchFor necessary personnel compensation and benefits expenses of the Office of Policy Development and Research, $23,588,000 (reduced by $2,978,450). Fair housing and equal opportunityFor necessary personnel compensation and benefits expenses of the Office of Fair Housing and Equal Opportunity, $67,964,000. Office of healthy homes and lead hazard controlFor necessary personnel compensation and benefits expenses of the Office of Healthy Homes and Lead Hazard Control, $6,762,000.Public and indian housingTenant-based rental assistance(including transfer of funds)For activities and assistance for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the Act herein), not otherwise provided for, $15,395,663,000, to remain available until expended, shall be available on October 1, 2010 (in addition to the $4,000,000,000 previously appropriated under this heading that will become available on October 1, 2010), and $4,000,000,000, to remain available until expended, shall be available on October 1, 2011: Provided, That of the amounts made available under this heading are provided as follows: 
(1) $17,080,000,000 shall be available for renewals of expiring section 8 tenant-based annual contributions contracts (including renewals of enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act) and including renewal of other special purpose vouchers initially funded in fiscal years 2009 and 2010 (such as Family Unification, Veterans Affairs Supportive Housing Vouchers and Non-elderly Disabled Vouchers): Provided, That notwithstanding any other provision of law, from amounts provided under this paragraph and any carryover, the Secretary for the calendar year 2011 funding cycle shall provide renewal funding for each public housing agency based on validated voucher management system (VMS) leasing and cost data for calendar year 2010 and by applying the most recent 12 months of the Annual Adjustment Factor as established by the Secretary, and by making any necessary adjustments for the costs associated with the first-time renewal of vouchers under this paragraph including tenant protection, and HOPE VI vouchers: Provided further, That none of the funds provided under this paragraph may be used to fund a total number of unit months under lease which exceeds a public housing agency's authorized level of units under contract, except for public housing agencies participating in the Moving to Work demonstration, which are instead governed by the terms and conditions of their MTW agreements: Provided further, That the Secretary shall, to the extent necessary to stay within the amount specified under this paragraph, pro rate each public housing agency's allocation otherwise established pursuant to this paragraph: Provided further, That except as provided in the following provisos, the entire amount specified under this paragraph shall be obligated to the public housing agencies based on the allocation and pro rata method described above, and the Secretary shall notify public housing agencies of their annual budget not later than 60 days after enactment of this Act: Provided further, That the Secretary may extend the 60-day notification period with prior written approval of the House and Senate Committees on Appropriations: Provided further, That public housing agencies participating in the Moving to Work demonstration shall be funded pursuant to their Moving to Work agreements and shall be subject to the same pro rata adjustments under the previous provisos: Provided further, That up to $150,000,000 shall be available only: (1) to adjust the allocations for public housing agencies, after application for an adjustment by a public housing agency that experienced a significant increase, as determined by the Secretary, in renewal costs of tenant-based rental assistance resulting from unforeseen circumstances or from portability under section 8(r) of the Act; (2) for vouchers that were not in use during the 12-month period in order to be available to meet a commitment pursuant to section 8(o)(13) of the Act; (3) for any increase in the costs associated with deposits to family self-sufficiency program escrow accounts; (4) for onetime adjustments of renewal funding for Public Housing Agencies in receivership with approved fungibility plans for calendar year 2009 as authorized in Section 11003 of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329); or (5) to adjust allocations for public housing agencies to prevent termination of assistance to families receiving assistance under the disaster voucher program, as authorized by Public Law 109–148 under the heading Tenant-Based Rental Assistance: Provided further, That the Secretary shall allocate amounts under the previous proviso based on need as determined by the Secretary: Provided further, That of the amounts made available under this paragraph, up to $100,000,000 may be transferred to and merged with the appropriation for Transformation Initiative; 
(2) $125,000,000 shall be for section 8 rental assistance for relocation and replacement of housing units that are demolished or disposed of pursuant to the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134), conversion of section 23 projects to assistance under section 8, the family unification program under section 8(x) of the Act, relocation of witnesses in connection with efforts to combat crime in public and assisted housing pursuant to a request from a law enforcement or prosecution agency, enhanced vouchers under any provision of law authorizing such assistance under section 8(t) of the Act, HOPE VI vouchers, mandatory and voluntary conversions, and tenant protection assistance including replacement and relocation assistance or for project based assistance to prevent the displacement of unassisted elderly tenants currently residing in section 202 properties financed between 1959 and 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under the authority as provided under this Act: Provided, That the Secretary shall provide replacement vouchers for all units that were occupied within the previous 24 months that cease to be available as assisted housing, subject only to the availability of funds; 
(3) $1,851,000,000 shall be for administrative and other expenses of public housing agencies in administering the section 8 tenant-based rental assistance program, of which up to $50,000,000 shall be available to the Secretary to allocate to public housing agencies that need additional funds to administer their section 8 programs, including fees associated with section 8 tenant protection rental assistance, the administration of disaster related vouchers, Veterans Affairs Supportive Housing vouchers, and other incremental vouchers: Provided, That no less than $1,741,000,000 of the amount provided in this paragraph shall be allocated to public housing agencies for the calendar year 2011 funding cycle based on section 8(q) of the Act (and related Appropriation Act provisions) as in effect immediately before the enactment of the Quality Housing and Work Responsibility Act of 1998 (Public Law 105–276): Provided further, That if the amounts made available under this paragraph are insufficient to pay the amounts determined under the previous proviso, the Secretary may decrease the amounts allocated to agencies by a uniform percentage applicable to all agencies receiving funding under this paragraph or may, to the extent necessary to provide full payment of amounts determined under the previous proviso, utilize unobligated balances, including recaptures and carryovers, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, for fiscal year 2010 and prior fiscal years, notwithstanding the purposes for which such amounts were appropriated: Provided further, That amounts provided under this paragraph shall be only for activities related to the provision of tenant-based rental assistance authorized under section 8, including related development activities: Provided further, That $60,000,000 shall be available for family self-sufficiency coordinators under section 23 of the Act: Provided further, That amounts provided for family self-sufficiency coordinators shall be obligated to the public housing agencies not later than 60 days after enactment of this Act; 
(4)$113,663,183 for renewal of tenant-based assistance contracts under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) entered into prior to fiscal year 2007; 
(5)$75,000,000 for incremental rental voucher assistance for use through a supported housing program administered in conjunction with the Department of Veterans Affairs as authorized under section 8(o)(19) of the United States Housing Act of 1937: Provided, That the Secretary of Housing and Urban Development shall make such funding available, notwithstanding section 204 (competition provision) of this title, to public housing agencies that partner with eligible VA Medical Centers or other entities as designated by the Secretary of the Department of Veterans Affairs, based on geographical need for such assistance as identified by the Secretary of the Department of Veterans Affairs, public housing agency administrative performance, and other factors as specified by the Secretary of Housing and Urban Development in consultation with the Secretary of the Department of Veterans Affairs: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for (in consultation with the Secretary of the Department of Veterans Affairs), any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That assistance made available under this paragraph shall continue to remain available for homeless veterans upon turn-over; 
(6)Up to $66,000,000 for incremental tenant-based assistance for eligible families assisted under the Disaster Housing Assistance Program for Hurricanes Ike and Gustav: Provided, That these vouchers will not be re-issued when families leave the program; 
(7)$85,000,000 for incremental voucher assistance under section 8(o) of the United States Housing Act of 1937, including related administrative expenses, for two competitive demonstration programs to address the needs of families and individuals who are homeless or at risk of homelessness, as defined by the Secretary of Housing and Urban Development, to be administered by the Department of Housing and Urban Development in conjunction with the Department of Health and Human Services and the Department of Education: Provided, That one demonstration program shall make funding available to public housing agencies that: (1) partner with eligible state or local entities responsible for distributing Temporary Assistance for Needy Families (TANF) and other health and human services as designated by the Secretary of the Department of Health and Human Services; and (2) partner with school homelessness liaisons funded through the Department of Education's Education for Homeless Children and Youths program: Provided further, That the other demonstration program shall make funding available to public housing agencies that partner with eligible state Medicaid agencies and state behavioral health entities as designated by the Secretary of the Department of Health and Human Services to provide housing in conjunction with Medicaid case management, substance abuse treatment, and mental health services: Provided further, That the Secretary of Housing and Urban Development shall make the funding specified in this subsection available through such allocation procedures as the Secretary determines to be appropriate, notwithstanding section 213 of the Housing and Community Development Act of 1974 (42 U.S.C. 1439) and section 204 (competition provision) of this title, to entities with demonstrated experience and that meet such other requirements as determined by the Secretary: Provided further, That the Secretary of Housing and Urban Development may waive, or specify alternative requirements for any provision of any statute or regulation that the Secretary of Housing and Urban Development administers in connection with the use of funds made available under this paragraph (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the effective delivery and administration of such voucher assistance: Provided further, That the Secretary shall publish in the Federal Register any waiver of any statute or regulation that the Secretary administers pursuant to this subsection no later than 10 days before the effective date of such waiver: Provided further, That assistance made available under this subsection shall continue to remain available for these purposes upon turn-over.   Housing certificate fundUnobligated balances, including recaptures and carryover, remaining from funds appropriated to the Department of Housing and Urban Development under this heading, the heading Annual Contributions for Assisted Housing and the heading Project-Based Rental Assistance, for fiscal year 2011 and prior years may be used for renewal of or amendments to section 8 project-based contracts and for performance-based contract administrators, notwithstanding the purposes for which such funds were appropriated: Provided, That any obligated balances of contract authority from fiscal year 1974 and prior that have been terminated shall be cancelled: Provided further, That amounts heretofore recaptured, or recaptured during the current fiscal year, from project-based Section 8 contracts from source years fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount of additional new budget authority, equivalent to the amount rescinded is hereby appropriated, to remain available until expended, for the purposes set forth under this heading, in addition to amounts otherwise available. Public housing capital fund For the Public Housing Capital Fund Program to carry out capital and management activities for public housing agencies, as authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g) (the Act) $2,500,000,000, to remain available until September 30, 2014: Provided, That notwithstanding any other provision of law or regulation, during fiscal year 2011 the Secretary of Housing and Urban Development may not delegate to any Department official other than the Deputy Secretary and the Assistant Secretary for Public and Indian Housing any authority under paragraph (2) of section 9(j) regarding the extension of the time periods under such section: Provided further, That for purposes of such section 9(j), the term obligate means, with respect to amounts, that the amounts are subject to a binding agreement that will result in outlays, immediately or in the future: Provided further, That up to $15,345,000 shall be to support the ongoing Public Housing Financial and Physical Assessment activities of the Real Estate Assessment Center (REAC): Provided further, That of the total amount provided under this heading, not to exceed $20,000,000 shall be available for the Secretary to make grants, notwithstanding section 204 of this Act, to public housing agencies for emergency capital needs resulting from unforeseen or unpreventable emergencies and natural disasters excluding Presidentially declared emergencies and natural disasters under the Robert T. Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring in fiscal year 2011: Provided further, That of the total amount provided under this heading, $50,000,000 shall be for supportive services, service coordinators and congregate services as authorized by section 34 of the Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): Provided further, That a Notice of Funding Availability for the funds provided in the previous proviso shall be issued not later than 60 days after enactment of this Act: Provided further, That of the total amount provided under this heading up to $8,820,000 is to support the costs of administrative and judicial receiverships: Provided further, That from the funds made available under this heading, the Secretary shall provide bonus awards in fiscal year 2011 to public housing agencies that are designated high performers. Public housing operating fundFor 2011 payments to public housing agencies for the operation and management of public housing, as authorized by section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $4,829,000,000. Revitalization of severely distressed public housing (hope vi)For grants to public housing agencies for demolition, site revitalization, replacement housing, and tenant-based assistance grants to projects as authorized by section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v), $200,000,000, to remain available until September 30, 2012, of which the Secretary of Housing and Urban Development may use up to $5,000,000 for technical assistance and contract expertise, to be provided directly or indirectly by grants, contracts or cooperative agreements, including training and cost of necessary travel for participants in such training, by or to officials and employees of the department and of public housing agencies and to residents: Provided, That none of such funds shall be used directly or indirectly by granting competitive advantage in awards to settle litigation or pay judgments, unless expressly permitted herein: Provided further, That a Notice of Funding Availability for the funds provided under this heading shall be issued not later than 60 days after enactment of this Act. Native american housing block grants For the Native American Housing Block Grants program, as authorized under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.), $700,000,000, to remain available until expended: Provided, That, notwithstanding the Native American Housing Assistance and Self-Determination Act of 1996, to determine the amount of the allocation under title I of such Act for each Indian tribe, the Secretary shall apply the formula under section 302 of such Act with the need component based on single-race Census data and with the need component based on multi-race Census data, and the amount of the allocation for each Indian tribe shall be the greater of the two resulting allocation amounts: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That of the amounts made available under this heading, $3,500,000 shall be contracted for assistance for a national organization representing Native American housing interests for providing training and technical assistance to Indian housing authorities and tribally designated housing entities as authorized under NAHASDA; and $4,250,000 shall be to support the inspection of Indian housing units, contract expertise, training, and technical assistance in the training, oversight, and management of such Indian housing and tenant-based assistance, including up to $300,000 for related travel: Provided further, That of the amount provided under this heading, $2,000,000 shall be made available for the cost of guaranteed notes and other obligations, as authorized by title VI of NAHASDA: Provided further, That such costs, including the costs of modifying such notes and other obligations, shall be as defined in section 502 of the Congressional Budget Act of 1974, as amended: Provided further, That these funds are available to subsidize the total principal amount of any notes and other obligations, any part of which is to be guaranteed, not to exceed $20,000,000. Native hawaiian housing block grantFor the Native Hawaiian Housing Block Grant program, as authorized under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.), $10,000,000, to remain available until expended: Provided, That of this amount, $300,000 shall be for training and technical assistance activities, including up to $100,000 for related travel by Hawaii-based HUD employees. Indian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z), $9,000,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, up to $994,000,000: Provided further, That up to $750,000 shall be for administrative contract expenses including management processes and systems to carry out the loan guarantee program. Native hawaiian housing loan guarantee fund program accountFor the cost of guaranteed loans, as authorized by section 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z), $1,044,000, to remain available until expended: Provided, That such costs, including the costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $41,504,255.Community planning and developmentHousing opportunities for persons with aids For carrying out the Housing Opportunities for Persons with AIDS program, as authorized by the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.), $350,000,000, to remain available until September 30, 2012, except that amounts allocated pursuant to section 854(c)(3) of such Act shall remain available until September 30, 2013: Provided, That the Secretary shall renew all expiring contracts for permanent supportive housing that were funded under section 854(c)(3) of such Act that meet all program requirements before awarding funds for new contracts and activities authorized under this section: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Community development fund For assistance to units of State and local government, and to other entities, for economic and community development activities, and for other purposes, $4,352,100,000 (increased by $10,000,000) (increased by $20,000,000), to remain available until September 30, 2013, unless otherwise specified: Provided, That of the total amount provided, $3,997,755,000 is for carrying out the community development block grant program under title I of the Housing and Community Development Act of 1974, as amended (the Act herein) (42 U.S.C. 5301 et seq.): Provided further, That unless explicitly provided for under this heading (except for planning grants provided in the second paragraph and amounts made available under the third paragraph), not to exceed 20 percent of any grant made with funds appropriated under this heading shall be expended for planning and management development and administration: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act: Provided further, That $65,000,000 shall be for grants to Indian tribes notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any other provision of law (including section 204 of this Act), up to $3,960,000 may be used for emergencies that constitute imminent threats to health and safety.Of the amount made available under this heading, $77,145,000 shall be available for grants for the Economic Development Initiative (EDI) to finance a variety of targeted economic investments in accordance with the terms and conditions specified in the explanatory statement accompanying this Act: Provided, That none of the funds provided under this paragraph may be used for program operations: Provided further, That, for fiscal years 2008, 2009 and 2010, no unobligated funds for EDI grants may be used for any purpose except acquisition, planning, design, purchase of equipment, revitalization, redevelopment or construction.Of the amount made available under this heading, $12,200,000 shall be available for neighborhood initiatives that are utilized to improve the conditions of distressed and blighted areas and neighborhoods, to stimulate investment, economic diversification, and community revitalization in areas with population outmigration or a stagnating or declining economic base, or to determine whether housing benefits can be integrated more effectively with welfare reform initiatives: Provided, That amounts made available under this paragraph shall be provided in accordance with the terms and conditions specified in the explanatory statement accompanying this Act.The referenced statement of managers under the heading “Community Planning and Development” in title II in division I of Public Law 111–8 is deemed to be amended by striking “City of Wilson, NC, for demolition of dilapidated structures from downtown Wilson to further downtown redevelopment” and inserting “City of Wilson, NC, for the renovation of blighted structures to enhance downtown development”.The referenced statement of managers under the heading “Community Planning and Development” in title II in division I of Public Law 111–8 is deemed to be amended by striking “Catskill Visitor Interpretative Center, Shandaken, NY, for construction of a visitor’s center” and inserting “New York State Department of Environmental Conservation, NY, for planning and design of the Catskill Visitor Interpretative Center”.The referenced statement of managers under the heading “Community Planning and Development” in title II in division I of Public Law 111–8 is deemed to be amended by striking “Charles County Department of Human Services, Maryland, Port Tobacco, MD, for acquisition and rehabilitation of the former Changing Point South facility as a homeless shelter and transitional housing” and inserting “Charles County Department of Human Services, Port Tobacco, MD, for acquisition and rehabilitation of a facility”.Of the amounts made available under this heading, $150,000,000 shall be made available for a Sustainable Communities Initiative to improve regional planning efforts that integrate housing and transportation decisions, and increase the capacity to improve land use and zoning: Provided, That grants under such Initiative may only be made to metropolitan planning organizations (MPOs), rural planning organizations, States or other units of general local government, and housing- and transportation-related nonprofit organizations: Provided further, That $100,000,000 shall be for Regional Integrated Planning Grants to support the linking of transportation and land use planning: Provided further, That not less than $25,000,000 of the funding made available for Regional Integrated Planning Grants shall be awarded to metropolitan areas of less than 500,000: Provided further, That $40,000,000 shall be for Community Challenge Planning Grants to foster reform and reduce barriers to achieve affordable, economically vital, and sustainable communities: Provided further, That before funding is made available for Regional Integrated Planning Grants or Community Challenge Planning Grants, the Secretary, in coordination with the Secretary of Transportation, shall submit a plan to the House and Senate Committees on Appropriations, the Senate Committee on Banking and Urban Affairs, and the House Committee on Financial Services establishing grant criteria as well as performance measures by which the success of grantees will be measured: Provided further, That the Secretary will consult with the Secretary of Transportation in evaluating grant proposals: Provided further, That up to $10,000,000 shall be for a joint Department of Housing and Urban Development and Department of Transportation research effort that shall include a rigorous evaluation of the Regional Integrated Planning Grants and Community Challenge Planning Grants programs, as well as to provide funding for a clearinghouse and capacity building efforts: Provided further, That of the amounts made available under this heading, $25,000,000 shall be made available for the Rural Innovation Fund for grants to Indian tribes, State housing finance agencies, State community and/or economic development agencies, local rural nonprofits and community development corporations to address the problems of concentrated rural housing distress and community poverty: Provided further, That of the funding made available under the previous proviso, at least $5,000,000 shall be made available to promote economic development and entrepreneurship for federally recognized Indian Tribes, through activities including the capitalization of revolving loan programs and business planning and development, funding is also made available for technical assistance to increase capacity through training and outreach activities: Provided further, That of the amounts made available under this heading, $25,000,000 (increased by $10,000,000) is for grants pursuant to section 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307). Community development loan guarantees program accountFor the cost of guaranteed loans, $10,000,000, to remain available until September 30, 2012, as authorized by section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308): Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $427,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in section 108(k) of the Housing and Community Development Act of 1974, as amended. Brownfields redevelopmentFor competitive economic development grants, as authorized by section 108(q) of the Housing and Community Development Act of 1974, as amended, for Brownfields redevelopment projects, $17,500,000, to remain available until September 30, 2012: Provided, That no funds made available under this heading may be used to establish loan loss reserves for the section 108 Community Development Loan Guarantee program: Provided further, That a Notice of Funding Availability shall be issued not later than 90 days after enactment of this Act.Home investment partnerships program For the HOME investment partnerships program, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended, $1,825,000,000, to remain available until September 30, 2013: Provided, That, funds provided in prior appropriations Acts for technical assistance, that were made available for Community Housing Development Organizations technical assistance, and that still remain available, may be used for HOME technical assistance notwithstanding the purposes for which such amounts were appropriated: Provided further, That the Department shall notify grantees of their formula allocation within 60 days of enactment of this Act.Self-help and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership Opportunity Program, as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended, $82,000,000, to remain available until September 30, 2012: Provided, That of the total amount provided under this heading, $27,000,000 shall be made available to the Self-Help and Assisted Homeownership Opportunity Program as authorized under section 11 of the Housing Opportunity Program Extension Act of 1996, as amended: Provided further, That $50,000,000 shall be made available for the second, third and fourth capacity building activities authorized under section 4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not less than $5,000,000 may be made available for rural capacity building activities: Provided further, That $5,000,000 shall be made available for capacity building activities as authorized in sections 6301 through 6305 of Public Law 110–246: Provided further, That a Notice of Funding Availability shall be issued not later than 60 days after enactment of this Act.Homeless assistance grants For the emergency solutions grants program as authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of care program as authorized under subtitle C of title IV of such Act; and the rural housing stability assistance program as authorized under subtitle D of title IV of such Act, $2,200,000,000, of which $2,195,000,000 shall remain available until September 30, 2013, and of which $5,000,000 shall remain available until expended for project-based rental assistance rehabilitation with 10-year grant terms and any rental assistance amounts that are recaptured under such continuum of care program shall remain available until expended: Provided, That up to $200,000,000 of the funds appropriated under this heading shall be available for such emergency solutions grants program: Provided further, That no less than $1,989,000,000 of the funds appropriated under this heading shall be available for such continuum of care and rural housing stability assistance programs: Provided further, That up to $6,000,000 of the funds appropriated under this heading shall be available for the national homeless data analysis project: Provided further, That for all match requirements applicable to funds made available under this heading for this fiscal year and prior years, a grantee may use (or could have used) as a source of match funds other funds administered by the Secretary and other Federal agencies unless there is (or was) a specific statutory prohibition on any such use of any such funds: Provided further, That the Secretary shall renew on an annual basis expiring contracts or amendments to contracts funded under the continuum of care program if the program is determined to be needed under the applicable continuum of care and meets appropriate program requirements and financial standards, as determined by the Secretary: Provided further, That all awards of assistance under this heading shall be required to coordinate and integrate homeless programs with other mainstream health, social services, and employment programs for which homeless populations may be eligible, including Medicaid, State Children's Health Insurance Program, Temporary Assistance for Needy Families, Food Stamps, and services funding through the Mental Health and Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work grant program: Provided further, That all balances for Shelter Plus Care renewals previously funded from the Shelter Plus Care Renewal account and transferred to this account shall be available, if recaptured, for continuum of care renewals in fiscal year 2011.Housing programsProject-based rental assistance For activities and assistance for the provision of project-based subsidy contracts under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise provided for, $8,982,328,000, to remain available until expended, shall be available on October 1, 2010 (in addition to the $393,672,000 previously appropriated under this heading that will become available October 1, 2010), and $400,000,000, to remain available until expended, shall be available on October 1, 2011: Provided, That the amounts made available under this heading shall be available for expiring or terminating section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for amendments to section 8 project-based subsidy contracts (including section 8 moderate rehabilitation contracts), for contracts entered into pursuant to section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units in projects that are subject to approved plans of action under the Emergency Low Income Housing Preservation Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership Act of 1990, and for administrative and other expenses associated with project-based activities and assistance funded under this paragraph: Provided further, That of the total amounts provided under this heading, not to exceed $315,000,000 shall be available for performance-based contract administrators for section 8 project-based assistance: Provided further, That the Secretary of Housing and Urban Development may also use such amounts in the previous proviso for performance-based contract administrators for the administration of: interest reduction payments pursuant to section 236(a) of the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments pursuant to section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2)); project rental assistance contracts for the elderly under section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental assistance contracts for supportive housing for persons with disabilities under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): Provided further, That amounts recaptured under this heading, the heading Annual Contributions for Assisted Housing, or the heading Housing Certificate Fund may be used for renewals of or amendments to section 8 project-based contracts or for performance-based contract administrators, notwithstanding the purposes for which such amounts were appropriated. Housing for the elderly For capital advances, including amendments to capital advance contracts, for housing for the elderly, as authorized by section 202 of the Housing Act of 1959, as amended, and for project rental assistance for the elderly under section 202(c)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for supportive services associated with the housing, $825,000,000, to remain available until September 30, 2014, of which up to $491,300,000 shall be for capital advance and project-based rental assistance awards: Provided, That amounts for project rental assistance contracts are to remain available for the liquidation of valid obligations for 10 years following the date of such obligation: Provided further, That of the amount provided under this heading, up to $90,000,000 shall be for service coordinators and the continuation of existing congregate service grants for residents of assisted housing projects, and of which up to $40,000,000 shall be for grants under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q–2) for conversion of eligible projects under such section to assisted living or related use and for substantial and emergency capital repairs as determined by the Secretary: Provided further, That of the amount made available under this heading, $20,000,000 shall be available to the Secretary of Housing and Urban Development only for making competitive grants to private nonprofit organizations and consumer cooperatives for covering costs of architectural and engineering work, site control, and other planning relating to the development of supportive housing for the elderly that is eligible for assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q): Provided further, That amounts under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 202 capital advance projects: Provided further, That the Secretary may waive the provisions of section 202 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration.Housing for persons with disabilities For capital advance contracts, including amendments to capital advance contracts, for supportive housing for persons with disabilities, as authorized by section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), for project rental assistance for supportive housing for persons with disabilities under section 811(d)(2) of such Act, including amendments to contracts for such assistance and renewal of expiring contracts for such assistance for up to a 1-year term, and for supportive services associated with the housing for persons with disabilities as authorized by section 811(b)(1) of such Act, and for tenant-based rental assistance contracts entered into pursuant to section 811 of such Act, $300,000,000, of which up to $209,900,000 shall be for capital advances and project-based rental assistance contracts, to remain available until September 30, 2014: Provided, That amounts for project rental assistance contracts are to remain available for the liquidation of valid obligations for 10 years following the date of such obligation:Provided further, That the Secretary may waive the provisions of section 811 governing the terms and conditions of project rental assistance, except that the initial contract term for such assistance shall not exceed 5 years in duration: Provided further, That amounts made available under this heading shall be available for Real Estate Assessment Center inspections and inspection-related activities associated with section 811 Capital Advance Projects. Housing counseling assistanceFor contracts, grants, and other assistance excluding loans, as authorized under section 106 of the Housing and Urban Development Act of 1968, as amended, $88,000,000, including up to $2,500,000 for administrative contract services, to remain available until September 30, 2012: Provided, That funds shall be used for providing counseling and advice to tenants and homeowners, both current and prospective, with respect to property maintenance, financial management/literacy, and such other matters as may be appropriate to assist them in improving their housing conditions, meeting their financial needs, and fulfilling the responsibilities of tenancy or homeownership; for program administration; and for housing counselor training.Other assisted housing programs Rental housing assistanceFor amendments to contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in State-aided, non-insured rental housing projects, $40,600,000, to remain available until expended.Rent supplement(rescission)Of the amounts recaptured from terminated contracts under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236 of the National Housing Act (12 U.S.C. 1715z–1) $40,600,000 are rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended. Payment to manufactured housing fees trust fundFor necessary expenses as authorized by the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to $14,000,000, to remain available until expended, of which $7,000,000 is to be derived from the Manufactured Housing Fees Trust Fund: Provided, That not to exceed the total amount appropriated under this heading shall be available from the general fund of the Treasury to the extent necessary to incur obligations and make expenditures pending the receipt of collections to the Fund pursuant to section 620 of such Act: Provided further, That the amount made available under this heading from the general fund shall be reduced as such collections are received during fiscal year 2011 so as to result in a final fiscal year 2011 appropriation from the general fund estimated at not more than $7,000,000 and fees pursuant to such section 620 shall be modified as necessary to ensure such a final fiscal year 2011 appropriation: Provided further, That for the dispute resolution and installation programs, the Secretary of Housing and Urban Development may assess and collect fees from any program participant: Provided further, That such collections shall be deposited into the Fund, and the Secretary, as provided herein, may use such collections, as well as fees collected under section 620, for necessary expenses of such Act: Provided further, That notwithstanding the requirements of section 620 of such Act, the Secretary may carry out responsibilities of the Secretary under such Act through the use of approved service providers that are paid directly by the recipients of their services.Federal housing administration Mutual mortgage insurance program account(including transfer of funds)New commitments to guarantee single family loans insured under the Mutual Mortgage Insurance Fund shall not exceed $400,000,000,000, to remain available until September 30, 2012: Provided, That for the cost of new guaranteed loans, as authorized by section 255 of the National Housing Act (12 U.S.C. 17152–20), $150,000,000 (reduced by $10,000,000): Provided further, That during fiscal year 2011, obligations to make direct loans to carry out the purposes of section 204(g) of the National Housing Act, as amended, shall not exceed $50,000,000: Provided further, That the foregoing amount in the previous proviso shall be for loans to nonprofit and governmental entities in connection with sales of single family real properties owned by the Secretary and formerly insured under the Mutual Mortgage Insurance Fund. For administrative contract expenses of the Federal Housing Administration, $207,000,000, to remain available until September 30, 2012, of which up to $71,500,000 may be transferred to the Working Capital Fund: Provided further, That to the extent guaranteed loan commitments exceed $200,000,000,000 on or before April 1, 2011, an additional $1,400 for administrative contract expenses shall be available for each $1,000,000 in additional guaranteed loan commitments (including a pro rata amount for any amount below $1,000,000), but in no case shall funds made available by this proviso exceed $30,000,000.General and special risk program account During fiscal year 2011, commitments to guarantee loans incurred under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed $20,000,000,000 in total loan principal, any part of which is to be guaranteed.Gross obligations for the principal amount of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed $20,000,000,which shall be for loans to non-profit and governmental entities in connection with the sale of single family real properties owned by the Secretary and formerly insured under such Act.Government national mortgage association Guarantees of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry out the purposes of section 306 of the National Housing Act, as amended (12 U.S.C. 1721(g)), shall not exceed $500,000,000,000, to remain available until September 30, 2012.Policy development and research Research and technologyFor contracts, grants, and necessary expenses of programs of research and studies relating to housing and urban problems, not otherwise provided for, as authorized by title V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including carrying out the functions of the Secretary of Housing and Urban Development under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968, $50,000,000, to remain available until September 30, 2012.Fair housing and equal opportunity Fair housing activitiesFor contracts, grants, and other assistance, not otherwise provided for, as authorized by title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561 of the Housing and Community Development Act of 1987, as amended, $72,000,000, to remain available until September 30, 2012, of which $42,500,000 shall be to carry out activities pursuant to such section 561: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of the Fair Housing Training Academy, and may use such funds to provide such training: Provided further, That no funds made available under this heading shall be used to lobby the executive or legislative branches of the Federal Government in connection with a specific contract, grant or loan.Office of lead hazard control and healthy homes Lead hazard reduction For the Lead Hazard Reduction Program, as authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992, $140,000,000, to remain available until September 30, 2012, of which not less than $40,000,000 shall be for the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 that shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards: Provided, That for purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law that further the purposes of such Act, a grant under the Healthy Homes Initiative, Operation Lead Elimination Action Plan (LEAP), or the Lead Technical Studies program under this heading or under prior appropriations Acts for such purposes under this heading, shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994: Provided further, That amounts made available under this heading in this or prior appropriations Acts, and that still remain available, may be used for any purpose under this heading notwithstanding the purpose for which such amounts were appropriated if a program competition is undersubscribed and there are other program competitions under this heading that are oversubscribed: Provided further, That a Notice of Funding Availability shall be issued not later than 60 days after enactment of this Act.Management and administrationWorking Capital Fund For additional capital for the Working Capital Fund (42 U.S.C. 3535) for the maintenance of infrastructure for Department-wide information technology systems, for the continuing operation and maintenance of both Department-wide and program-specific information systems, and for program-related maintenance activities, $243,500,000, to remain available until September 30, 2012: Provided, That any amounts transferred to this Fund under this Act shall remain available until expended: Provided further, That any amounts transferred to this Fund from amounts appropriated by previously enacted appropriations Acts or from within this Act may be used only for the purposes specified under this Fund, in addition to the purposes for which such amounts were appropriated: Provided further, That up to $15,000,000 may be transferred to this account from all other accounts in this title (except for the Office of the Inspector General account) that make funds available for salaries and expenses. Office of inspector generalFor necessary salaries and expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, as amended, $122,000,000: Provided, That the Inspector General shall have independent authority over all personnel issues within this office.Transformation initiative For necessary expenses for combating mortgage fraud, $20,000,000, to remain available until expended.In addition, of the amounts made available in this Act under each of the following headings under this title, the Secretary may transfer to, and merge with, this account up to 1 percent from each such account, and such transferred amounts shall be available until September 30, 2014, for: (1) research, evaluation, and program metrics; (2) program demonstrations; (3) technical assistance and capacity building; and (4) information technology: Tenant-Based Rental Assistance, Public Housing Operating Fund, Indian Housing Loan Guarantee Fund Program Account, Native Hawaiian Housing Block Grants, Housing Opportunities for Persons With AIDS, Community Development Fund, Housing Counseling Assistance, Payment to Manufactured Housing Fees Trust Fund, Mutual Mortgage Insurance Program Account, Lead Hazard Reduction, and Rental Housing Assistance: Provided, That of the amounts made available under this paragraph, not less than $130,000,000 shall be available for information technology modernization, including development and deployment of a Next Generation of Voucher Management System and development and deployment of modernized Federal Housing Administration systems: Provided further, That not more than 25 percent of the funds made available for information technology modernization may be obligated until the Secretary submits to the Committees on Appropriations a plan for expenditure that: (1) identifies for each modernization project: (a) the functional and performance capabilities to be delivered and the mission benefits to be realized; (b) the estimated lifecycle cost; and (c) key milestones to be met; (2) demonstrates that each modernization project is: (a) compliant with the department's enterprise architecture; (b) being managed in accordance with applicable lifecycle management policies and guidance; (c) subject to the department's capital planning and investment control requirements; and (d) supported by an adequately staffed project office; and (3) has been reviewed by the Government Accountability Office: Provided further, That of the amounts made available under this paragraph, not less than $40,000,000 shall be available for technical assistance and capacity building: Provided further, That technical assistance activities shall include, technical assistance for HUD programs, including HOME, Community Development Block Grant, homeless programs, HOPWA, HOPE VI, Public Housing, the Housing Choice Voucher Program, Fair Housing Initiative Program, Housing Counseling, Healthy Homes, Sustainable Communities, Energy Innovation Fund and other technical assistance as determined by the Secretary: Provided further, That of the amounts made available for research, evaluation and program metrics and program demonstrations, the Secretary shall include an assessment of the effectiveness of HUD funded service coordinators: Provided further, That the Secretary shall submit a plan to the House and Senate Committees on Appropriations for approval detailing how the funding provided under this heading will be allocated to each of the categories identified under this heading and for what projects or activities funding will be used: Provided further, That following the initial approval of this plan, the Secretary may amend the plan with the approval of the House and Senate Committees on Appropriations. General Provisions—Department of Housing and Urban Development 
201.Fifty percent of the amounts of budget authority, or in lieu thereof 50 percent of the cash amounts associated with such budget authority, that are recaptured from projects described in section 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be remitted to the Treasury, and such amounts of budget authority or cash recaptured and not rescinded or remitted to the Treasury shall be used by State housing finance agencies or local governments or local housing agencies with projects approved by the Secretary of Housing and Urban Development for which settlement occurred after January 1, 1992, in accordance with such section. Notwithstanding the previous sentence, the Secretary may award up to 15 percent of the budget authority or cash recaptured and not rescinded or remitted to the Treasury to provide project owners with incentives to refinance their project at a lower interest rate.  
202.None of the amounts made available under this Act may be used during fiscal year 2011 to investigate or prosecute under the Fair Housing Act any otherwise lawful activity engaged in by one or more persons, including the filing or maintaining of a non-frivolous legal action, that is engaged in solely for the purpose of achieving or preventing action by a Government official or entity, or a court of competent jurisdiction.  
203. 
(a)Notwithstanding section 854(c)(1)(A) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)(1)(A)), from any amounts made available under this title for fiscal year 2011 that are allocated under such section, the Secretary of Housing and Urban Development shall allocate and make a grant, in the amount determined under subsection (b), for any State that— 
(1)received an allocation in a prior fiscal year under clause (ii) of such section; and 
(2)is not otherwise eligible for an allocation for fiscal year 2011 under such clause (ii) because the areas in the State outside of the metropolitan statistical areas that qualify under clause (i) in fiscal year 2011 do not have the number of cases of acquired immunodeficiency syndrome (AIDS) required under such clause.  
(b)The amount of the allocation and grant for any State described in subsection (a) shall be an amount based on the cumulative number of AIDS cases in the areas of that State that are outside of metropolitan statistical areas that qualify under clause (i) of such section 854(c)(1)(A) in fiscal year 2011, in proportion to AIDS cases among cities and States that qualify under clauses (i) and (ii) of such section and States deemed eligible under subsection (a).  
(c)Notwithstanding any other provision of law, the amount allocated for fiscal year 2011 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of New York, New York, on behalf of the New York-Wayne-White Plains, New York-New Jersey Metropolitan Division (hereafter metropolitan division) of the New York-Newark-Edison, NY–NJ–PA Metropolitan Statistical Area, shall be adjusted by the Secretary of Housing and Urban Development by: (1) allocating to the City of Jersey City, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Hudson County, New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS; and (2) allocating to the City of Paterson, New Jersey, the proportion of the metropolitan area's or division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan area or division that is located in Bergen County and Passaic County, New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The recipient cities shall use amounts allocated under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their respective portions of the metropolitan division that is located in New Jersey.  
(d)Notwithstanding any other provision of law, the amount allocated for fiscal year 2011 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to areas with a higher than average per capita incidence of AIDS, shall be adjusted by the Secretary on the basis of area incidence reported over a 3-year period.   
204.Except as explicitly provided in law, any grant, cooperative agreement or other assistance made pursuant to title II of this Act shall be made on a competitive basis and in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545).  
205.Funds of the Department of Housing and Urban Development subject to the Government Corporation Control Act or section 402 of the Housing Act of 1950 shall be available, without regard to the limitations on administrative expenses, for legal services on a contract or fee basis, and for utilizing and making payment for services and facilities of the Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank, Federal Reserve banks or any member thereof, Federal Home Loan banks, and any insured bank within the meaning of the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C. 1811–1). 
206.Unless otherwise provided for in this Act or through a reprogramming of funds, no part of any appropriation for the Department of Housing and Urban Development shall be available for any program, project or activity in excess of amounts set forth in the budget estimates submitted to Congress. 
207.Corporations and agencies of the Department of Housing and Urban Development which are subject to the Government Corporation Control Act, are hereby authorized to make such expenditures, within the limits of funds and borrowing authority available to each such corporation or agency and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 104 of such Act as may be necessary in carrying out the programs set forth in the budget for 2011 for such corporation or agency except as hereinafter provided: Provided, That collections of these corporations and agencies may be used for new loan or mortgage purchase commitments only to the extent expressly provided for in this Act (unless such loans are in support of other forms of assistance provided for in this or prior appropriations Acts), except that this proviso shall not apply to the mortgage insurance or guaranty operations of these corporations, or where loans or mortgage purchases are necessary to protect the financial interest of the United States Government. 
208.The Secretary of Housing and Urban Development shall provide quarterly reports to the House and Senate Committees on Appropriations regarding all uncommitted, unobligated, recaptured and excess funds in each program and activity within the jurisdiction of the Department and shall submit additional, updated budget information to these Committees upon request.  
209. 
(a)Notwithstanding any other provision of law, the amount allocated for fiscal year 2011 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of Wilmington, Delaware, on behalf of the Wilmington, Delaware-Maryland-New Jersey Metropolitan Division (hereafter metropolitan division), shall be adjusted by the Secretary of Housing and Urban Development by allocating to the State of New Jersey the proportion of the metropolitan division's amount that is based on the number of cases of AIDS reported in the portion of the metropolitan division that is located in New Jersey, and adjusting for the proportion of the metropolitan division's high incidence bonus if this area in New Jersey also has a higher than average per capita incidence of AIDS. The State of New Jersey shall use amounts allocated to the State under this subsection to carry out eligible activities under section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan division that is located in New Jersey. 
(b)Notwithstanding any other provision of law, the Secretary of Housing and Urban Development shall allocate to Wake County, North Carolina, the amounts that otherwise would be allocated for fiscal year 2011 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)) to the City of Raleigh, North Carolina, on behalf of the Raleigh-Cary, North Carolina Metropolitan Statistical Area. Any amounts allocated to Wake County shall be used to carry out eligible activities under section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical area. 
(c)Notwithstanding section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and Urban Development may adjust the allocation of the amounts that otherwise would be allocated for fiscal year 2011 under section 854(c) of such Act, upon the written request of an applicant, in conjunction with the State(s), for a formula allocation on behalf of a metropolitan statistical area, to designate the State or States in which the metropolitan statistical area is located as the eligible grantee(s) of the allocation. In the case that a metropolitan statistical area involves more than one State, such amounts allocated to each State shall be in proportion to the number of cases of AIDS reported in the portion of the metropolitan statistical area located in that State. Any amounts allocated to a State under this section shall be used to carry out eligible activities within the portion of the metropolitan statistical area located in that State.  
210.The President's formal budget request for fiscal year 2012, as well as the Department of Housing and Urban Development's congressional budget justifications to be submitted to the Committees on Appropriations of the House of Representatives and the Senate, shall use the identical account and sub-account structure provided under this Act.  
211.A public housing agency or such other entity that administers Federal housing assistance for the Housing Authority of the county of Los Angeles, California, the States of Alaska, Iowa, and Mississippi shall not be required to include a resident of public housing or a recipient of assistance provided under section 8 of the United States Housing Act of 1937 on the board of directors or a similar governing board of such agency or entity as required under section (2)(b) of such Act. Each public housing agency or other entity that administers Federal housing assistance under section 8 for the Housing Authority of the county of Los Angeles, California and the States of Alaska, Iowa and Mississippi that chooses not to include a resident of Public Housing or a recipient of section 8 assistance on the board of directors or a similar governing board shall establish an advisory board of not less than six residents of public housing or recipients of section 8 assistance to provide advice and comment to the public housing agency or other administering entity on issues related to public housing and section 8. Such advisory board shall meet not less than quarterly.  
212. 
(a)Notwithstanding any other provision of law, subject to the conditions listed in subsection (b), for fiscal years 2011 and 2012, the Secretary of Housing and Urban Development may authorize the transfer of some or all project-based assistance, debt and statutorily required low-income and very low-income use restrictions, associated with one or more multifamily housing project to another multifamily housing project or projects. 
(b)The transfer authorized in subsection (a) is subject to the following conditions: 
(1)The number of low-income and very low-income units and the net dollar amount of Federal assistance provided by the transferring project shall remain the same in the receiving project or projects. 
(2)The transferring project shall, as determined by the Secretary, be either physically obsolete or economically non-viable. 
(3)The receiving project or projects shall meet or exceed applicable physical standards established by the Secretary. 
(4)The owner or mortgagor of the transferring project shall notify and consult with the tenants residing in the transferring project and provide a certification of approval by all appropriate local governmental officials. 
(5)The tenants of the transferring project who remain eligible for assistance to be provided by the receiving project or projects shall not be required to vacate their units in the transferring project or projects until new units in the receiving project are available for occupancy. 
(6)The Secretary determines that this transfer is in the best interest of the tenants. 
(7)If either the transferring project or the receiving project or projects meets the condition specified in subsection (c)(2)(A), any lien on the receiving project resulting from additional financing obtained by the owner shall be subordinate to any FHA-insured mortgage lien transferred to, or placed on, such project by the Secretary. 
(8)If the transferring project meets the requirements of subsection (c)(2)(E), the owner or mortgagor of the receiving project or projects shall execute and record either a continuation of the existing use agreement or a new use agreement for the project where, in either case, any use restrictions in such agreement are of no lesser duration than the existing use restrictions. 
(9)Any financial risk to the FHA General and Special Risk Insurance Fund, as determined by the Secretary, would be reduced as a result of a transfer completed under this section. 
(10)The Secretary determines that Federal liability with regard to this project will not be increased. 
(c)For purposes of this section— 
(1)the terms low-income and very low-income shall have the meanings provided by the statute and/or regulations governing the program under which the project is insured or assisted; 
(2)the term multifamily housing project means housing that meets one of the following conditions— 
(A)housing that is subject to a mortgage insured under the National Housing Act; 
(B)housing that has project-based assistance attached to the structure including projects undergoing mark to market debt restructuring under the Multifamily Assisted Housing Reform and Affordability Housing Act; 
(C)housing that is assisted under section 202 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales National Affordable Housing Act; 
(D)housing that is assisted under section 202 of the Housing Act of 1959, as such section existed before the enactment of the Cranston-Gonzales National Affordable Housing Act; or 
(E)housing or vacant land that is subject to a use agreement; 
(3)the term project-based assistance means— 
(A)assistance provided under section 8(b) of the United States Housing Act of 1937; 
(B)assistance for housing constructed or substantially rehabilitated pursuant to assistance provided under section 8(b)(2) of such Act (as such section existed immediately before October 1, 1983); 
(C)rent supplement payments under section 101 of the Housing and Urban Development Act of 1965; 
(D)interest reduction payments under section 236 and/or additional assistance payments under section 236(f)(2) of the National Housing Act; and 
(E)assistance payments made under section 202(c)(2) of the Housing Act of 1959; 
(4)the term receiving project or projects means the multifamily housing project or projects to which some or all of the project-based assistance, debt, and statutorily required use low-income and very low-income restrictions are to be transferred; 
(5)the term transferring project means the multifamily housing project which is transferring some or all of the project-based assistance, debt and the statutorily required low-income and very low-income use restrictions to the receiving project or projects; and 
(6)the term Secretary means the Secretary of Housing and Urban Development.  
213.The funds made available for Native Alaskans under the heading Native American Housing Block Grants in title III of this Act shall be allocated to the same Native Alaskan housing block grant recipients that received funds in fiscal year 2005.  
214.No funds provided under this title may be used for an audit of the Government National Mortgage Association that makes applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
215. 
(a) No assistance shall be provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any individual who— 
(1)is enrolled as a student at an institution of higher education (as defined under section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); 
(2)is under 24 years of age; 
(3)is not a veteran; 
(4)is unmarried; 
(5)does not have a dependent child; 
(6)is not a person with disabilities, as such term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section 8 as of November 30, 2005; and 
(7)is not otherwise individually eligible, or has parents who, individually or jointly, are not eligible, to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(b)For purposes of determining the eligibility of a person to receive assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts received for tuition) that an individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution of higher education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered income to that individual, except for a person over the age of 23 with dependent children.  
216. 
(a)Section 255(g) of the National Housing Act (12 U.S.C. 1715z–20) is amended by striking the first sentence.    
217.Notwithstanding any other provision of law, in fiscal year 2010, in managing and disposing of any multifamily property that is owned or has a mortgage held by the Secretary of Housing and Urban Development, the Secretary shall maintain any rental assistance payments under section 8 of the United States Housing Act of 1937 and other programs that are attached to any dwelling units in the property. To the extent the Secretary determines, in consultation with the tenants and the local government, that such a multifamily property owned or held by the Secretary is not feasible for continued rental assistance payments under such section 8 or other programs, based on consideration of: (1) the costs of rehabilitating and operating the property and all available Federal, State, and local resources, including rent adjustments under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (MAHRAA); and (2) environmental conditions that cannot be remedied in a cost-effective fashion, the Secretary may, in consultation with the tenants of that property, contract for project-based rental assistance payments with an owner or owners of other existing housing properties, or provide other rental assistance. The Secretary shall also take appropriate steps to ensure that project-based contracts remain in effect prior to foreclosure, subject to the exercise of contractual abatement remedies to assist relocation of tenants for imminent major threats to health and safety. After disposition of any multifamily property described under this section, the contract and allowable rent levels on such properties shall be subject to the requirements under section 524 of MAHRAA.  
218.During fiscal year 2011, in the provision of rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) in connection with a program to demonstrate the economy and effectiveness of providing such assistance for use in assisted living facilities that is carried out in the counties of the State of Michigan notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family residing in an assisted living facility in any such county, on behalf of which a public housing agency provides assistance pursuant to section 8(o)(18) of such Act, may be required, at the time the family initially receives such assistance, to pay rent in an amount exceeding 40 percent of the monthly adjusted income of the family by such a percentage or amount as the Secretary of Housing and Urban Development determines to be appropriate.  
219.The Secretary of Housing and Urban Development shall report quarterly to the House of Representatives and Senate Committees on Appropriations on HUD's use of all sole source contracts, including terms of the contracts, cost, and a substantive rationale for using a sole source contract.  
220.Notwithstanding any other provision of law, the recipient of a grant under section 202b of the Housing Act of 1959 (12 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered paragraph at the end of section 202(b) of such Act, may, at its option, establish a single-asset nonprofit entity to own the project and may lend the grant funds to such entity, which may be a private nonprofit organization described in section 831 of the American Homeownership and Economic Opportunity Act of 2000.  
221. 
(a)The amounts provided under the subheading Program Account under the heading Community Development Loan Guarantees may be used to guarantee, or make commitments to guarantee, notes, or other obligations issued by any State on behalf of non-entitlement communities in the State in accordance with the requirements of section 108 of the Housing and Community Development Act of 1974 in fiscal year 2011 and subsequent years: Provided, That, any State receiving such a guarantee or commitment shall distribute all funds subject to such guarantee to the units of general local government in non-entitlement areas that received the commitment. 
(b)Not later than 60 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall promulgate regulations governing the administration of the funds described under subsection (a). 
222.Section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v) is amended— 
(1)in subsection (m)(1), by striking fiscal year and all that follows through the period at the end and inserting fiscal year 2011.; and  
(2)in subsection (o), by striking September and all that follows through the period at the end and inserting September 30, 2011..  
223.Public housing agencies that own and operate 400 or fewer public housing units may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development in connection with the operating fund rule: Provided, That an agency seeking a discontinuance of a reduction of subsidy under the operating fund formula shall not be exempt from asset management requirements.  
224.With respect to the use of amounts provided in this Act and in future Acts for the operation, capital improvement and management of public housing as authorized by sections 9(d) and 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary shall not impose any requirement or guideline relating to asset management that restricts or limits in any way the use of capital funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)(1), (2)): Provided, That a public housing agency may not use capital funds authorized under section 9(d) for activities that are eligible under section 9(e) for assistance with amounts from the operating fund in excess of the amounts permitted under section 9(g)(1) or 9(g)(2).  
225.No official or employee of the Department of Housing and Urban Development shall be designated as an allotment holder unless the Office of the Chief Financial Officer has determined that such allotment holder has implemented an adequate system of funds control and has received training in funds control procedures and directives. The Chief Financial Officer shall ensure that, not later than 90 days after the date of enactment of this Act, there is a trained allotment holder shall be designated for each HUD subaccount under the headings Executive Direction and heading Administration, Operations, and Management as well as each account receiving appropriations for personnel compensation and benefits within the Department of Housing and Urban Development.  
226.Payment of attorney fees in program-related litigation must be paid from individual program office personnel benefits and compensation funding. The annual budget submission for program office personnel benefit and compensation funding must include program-related litigation costs for attorney fees as a separate line item request. 
227. 
(a)Approval of Prepayment of DebtUpon request of the project sponsor of a project assisted with a loan under section 202 of the Housing Act of 1959 (as in effect before the enactment of the Cranston-Gonzalez National Affordable Housing Act), for which the Secretary's consent to prepayment is required, the Secretary shall approve the prepayment of any indebtedness to the Secretary relating to any remaining principal and interest under the loan as part of a prepayment plan under which— 
(1)the project sponsor agrees to operate the project until the maturity date of the original loan under terms at least as advantageous to existing and future tenants as the terms required by the original loan agreement or any project-based rental assistance payments contract under section 8 of the United States Housing Act of 1937 (or any other project-based rental housing assistance programs of the Department of Housing and Urban Development, including the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s)) or any successor project-based rental assistance program, except as provided by subsection (a)(2)(B); and 
(2)the prepayment may involve refinancing of the loan if such refinancing results— 
(A)in a lower interest rate on the principal of the loan for the project and in reductions in debt service related to such loan; or 
(B)in the case of a project that is assisted with a loan under such section 202 carrying an interest rate of 6 percent or lower, a transaction under which— 
(i)the project owner shall address the physical needs of the project; 
(ii)the prepayment plan for the transaction, including the refinancing, shall meet a cost benefit analysis, as established by the Secretary, that the benefit of the transaction outweighs the cost of the transaction including any increases in rent charged to unassisted tenants; 
(iii)the overall cost for providing rental assistance under section 8 for the project (if any) is not increased, except, upon approval by the Secretary to— 
(I)mark-up-to-market contracts pursuant to section 524(a)(3) of the Multifamily Assisted Housing Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for properties owned by nonprofit organizations; or 
(II)mark-up-to-budget contracts pursuant to section 524(a)(4) of the Multifamily Assisted Housing Reform and Affordability Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for properties owned by eligible owners (as such term is defined in section 202(k) of the Housing Act of 1959 (12 U.S.C. 1701q(k)); 
(iv)the project owner may charge tenants rent sufficient to meet debt service payments and operating cost requirements, as approved by the Secretary, if project-based rental assistance is not available or is insufficient for the debt service and operating cost of the project after refinancing. Such approval by the Secretary— 
(I)shall be the basis for the owner to agree to terminate the project-based rental assistance contract that is insufficient for the debt service and operating cost of the project after refinancing; and 
(II)shall be an eligibility event for the project for purposes of section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)); 
(v)units to be occupied by tenants assisted under section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)) shall, upon termination of the occupancy of such tenants, become eligible for project-based assistance under section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) without regard to the percentage limitations provided in such section; and 
(vi)there shall be a use agreement of 20 years from the date of the maturity date of the original 202 loan for all units, including units to be occupied by tenants assisted under section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)). 
228.No property identified by the Secretary of Housing and Urban Development as surplus Federal property for use to assist the homeless shall be made available to any homeless group unless the group is a member in good standing under any of HUD's homeless assistance programs or is in good standing with any other program which receives funds from any other Federal or State agency or entity: Provided, That an exception may be made for an entity not involved with Federal homeless programs to use surplus Federal property for the homeless only after the Secretary or another responsible Federal agency has fully and comprehensively reviewed all relevant finances of the entity, the track record of the entity in assisting the homeless, the ability of the entity to manage the property, including all costs, the ability of the entity to administer homeless programs in a manner that is effective to meet the needs of the homeless population that is expected to use the property and any other related issues that demonstrate a commitment to assist the homeless: Provided further, That the Secretary shall not require the entity to have cash in hand in order to demonstrate financial ability but may rely on the entity's prior demonstrated fundraising ability or commitments for in-kind donations of goods and services: Provided further, That the Secretary shall make all such information and its decision regarding the award of the surplus property available to the committees of jurisdiction, including a full justification of the appropriateness of the use of the property to assist the homeless as well as the appropriateness of the group seeking to obtain the property to use such property to assist the homeless: Provided further, That, this section shall apply to properties in fiscal years 2010 and 2011 made available as surplus Federal property for use to assist the homeless. 
229.The Secretary of the Department of Housing and Urban Development is authorized to transfer up to 5 percent of funds appropriated for any account under this title under the heading Personnel Compensation and Benefits to any other account under this title under the heading Personnel Compensation and Benefits only after such transfer has been submitted to, and received prior written approval by, the House and Senate Committees on Appropriations: Provided, That, no appropriation for any such account shall be increased or decreased by more than 10 percent by all such transfers. 
230.Notwithstanding any other provision of law, in determining the market value of any multifamily real property or multifamily loan for any noncompetitive sale to a State or local government, the Secretary shall in fiscal year 2011 consider, but not be limited to, industry standard appraisal practices, including the cost of repairs needed to bring the property into such condition as to satisfy minimum State and local code standards and the cost of maintaining the affordability restrictions imposed by the Secretary on the multifamily real property or multifamily loan. 
231.The Disaster Housing Assistance Programs, administered by the Department of Housing and Urban Development, shall be considered a program of the Department of Housing and Urban Development under section 904 of the McKinney Act for the purpose of income verifications and matching. 
232.Section 203(c)(2)(B) of the National Housing Act (12 U.S.C. 1709(c)(2)(B)) is amended to read as follows: (B) In addition to the premium under subparagraph (A), the Secretary may establish and collect annual premium payments in an amount not exceeding 1.50 percent of the remaining insured principal balance (excluding the portion of the remaining balance attributable to the premium collected under subparagraph (A) and without taking into account delinquent payments or prepayments). The Secretary, by publication of a notice in the Federal Register, may establish or change the amount of the premium under subparagraph (A) or the annual premium, and the period of the mortgage term for which an annual premium amount shall apply.. 
233.For an additional amount for the Administration, Operations and Management account, $2,070,635, to increase the Department's acquisition workforce capacity and capabilities: Provided, That such funds may be transferred by the Secretary to any other account in the Department to carry out the purposes provided herein: Provided further, That such transfer authority is in addition to any other transfer authority provided in this Act: Provided further, That such funds shall be available only to supplement and not to supplant existing acquisition workforce activities: Provided further, That such funds shall be available for training, recruitment, retention, and hiring additional members of the acquisition workforce as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.): Provided further, That such funds shall be available for information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management. 
234.The paragraphs under the heading Flexible Subsidy Fund in Public Law 108–447 and in Public Law 109–115 are repealed. 
235. 
(a)Loan Limit Floor Based on 2008 LevelsFor mortgages for which the mortgagee issues credit approval for the borrower during fiscal year 2011, if the dollar amount limitation on the principal obligation of a mortgage determined under section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) for any size residence for any area is less than such dollar amount limitation that was in effect for such size residence for such area for 2008 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 620), notwithstanding any other provision of law or of this joint resolution, the maximum dollar amount limitation on the principal obligation of a mortgage for such size residence for such area for purposes of such section 203(b)(2) shall be considered (except for purposes of section 255(g) of such Act (12 U.S.C. 1715z–20(g))) to be such dollar amount limitation in effect for such size residence for such area for 2008. 
(b)Discretionary Authority for Sub-AreasNotwithstanding any other provision of law or of this joint resolution, if the Secretary of Housing and Urban Development determines, for any geographic area that is smaller than an area for which dollar amount limitations on the principal obligation of a mortgage are determined under section 203(b)(2) of the National Housing Act, that a higher such maximum dollar amount limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Secretary may, for mortgages for which the mortgagee issues credit approval for the borrower during calendar year 2010, increase the maximum dollar amount limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section), but in no case to an amount that exceeds the amount specified in section 202(a)(2) of the Economic Stimulus Act of 2008.  
236. 
(a)Loan Limit Floor Based on 2008 LevelsFor mortgages originated during fiscal year 2011, if the limitation on the maximum original principal obligation of a mortgage that may be purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation determined under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C 1754(a)(2)) respectively, for any size residence for any area is less than such maximum original principal obligation limitation that was in effect for such size residence for such area for 2008 pursuant to section 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619), notwithstanding any other provision of law or of this joint resolution, the limitation on the maximum original principal obligation of a mortgage for such Association and Corporation for such size residence for such area shall be such maximum limitation in effect for such size residence for such area for 2008.  
(b)Discretionary Authority for Sub-AreasNotwithstanding any other provision of law or of this joint resolution, if the Director of the Federal Housing Finance Agency determines, for any geographic area that is smaller than an area for which limitations on the maximum original principal obligation of a mortgage are determined for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, that a higher such maximum original principal obligation limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Director may, for mortgages originated during calendar year 2010, increase the maximum original principal obligation limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section) for such Association and Corporation, but in no case to an amount that exceeds the amount specified in the matter following the comma in section 201(a)(l)(B) of the Economic Stimulus Act of 2008.  
237.Notwithstanding any other provision of this joint resolution, for mortgages for which the mortgagee issues credit approval for the borrower during fiscal year 2011, the second sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)) shall be considered to require that in no case may the benefits of insurance under such section 255 exceed 150 percent of the maximum dollar amount in effect under the sixth sentence of section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)). 
238.None of the funds in this Act shall be available for salaries and expenses of more than 75 political and Presidential appointees in the Department of Housing and Urban Development: Provided, That none of the personnel covered by this provision may be assigned on temporary detail outside the Department of Housing and Urban Development. This title may be cited as the Department of Housing and Urban Development Appropriations Act, 2011.   
IIIRelated agencies 
Access boardSalaries and expensesFor expenses necessary for the Access Board, as authorized by section 502 of the Rehabilitation Act of 1973, as amended, $7,300,000: Provided, That, notwithstanding any other provision of law, there may be credited to this appropriation funds received for publications and training expenses.Federal maritime commissionSalaries and expensesFor necessary expenses of the Federal Maritime Commission as authorized by section 201(d) of the Merchant Marine Act, 1936, as amended (46 U.S.C. App. 1111), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C. 5901–5902, $25,300,000: Provided, That not to exceed $2,000 shall be available for official reception and representation expenses.National railroad passenger corporationoffice of inspector generalsalaries and expensesFor necessary expenses of the Office of Inspector General for the National Railroad Passenger Corporation to carry out the provisions of the Inspector General Act of 1978, as amended, $22,000,000: Provided, That the Inspector General shall have all necessary authority, in carrying out the duties specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to investigate allegations of fraud, including false statements to the government (18 U.S.C. 1001), by any person or entity that is subject to regulation by the National Railroad Passenger Corporation: Provided further, That the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, subject to the applicable laws and regulations that govern the obtaining of such services within the National Railroad Passenger Corporation: Provided further, That the Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General, subject to the applicable laws and regulations that govern such selections, appointments, and employment within Amtrak: Provided further, That concurrent with the President's budget request for fiscal year 2012, the Inspector General shall submit to the House and Senate Committees on Appropriations a budget request for fiscal year 2012 in similar format and substance to those submitted by executive agencies of the Federal Government.National transportation safety boardSalaries and expensesFor necessary expenses of the National Transportation Safety Board, including hire of passenger motor vehicles and aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as authorized by law (5 U.S.C. 5901–5902) $104,232,000, of which not to exceed $2,000 may be used for official reception and representation expenses: Provided, That the amounts made available to the National Transportation Safety Board in this Act include amounts necessary to make lease payments on an obligation incurred in fiscal year 2001 for a capital lease.Neighborhood reinvestment corporationPayment to the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment Corporation for use in neighborhood reinvestment activities, as authorized by the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $137,000,000, of which $5,000,000 shall be for a multi-family rental housing program: Provided, That in addition, $35,000,000 shall be made available until expended for capital grants to rehabilitate or finance the rehabilitation of affordable housing units, including necessary administrative expenses: Provided further, That in addition, $113,000,000 shall be made available until expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: 
(1)The Neighborhood Reinvestment Corporation (NRC), shall make grants to counseling intermediaries approved by the Department of Housing and Urban Development (HUD) (with match to be determined by the NRC based on affordability and the economic conditions of an area; a match also may be waived by the NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance primarily to States and areas with high rates of defaults and foreclosures to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by the NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by the NRC, and shall be approved by HUD or the NRC as meeting these requirements. 
(2)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available under this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments. 
(3)The use of Mortgage Foreclosure Mitigation Assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties. 
(4)NRC may provide up to 15 percent of the total funds under this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by the NRC that the procedures for selection do not consist of any procedures or activities that could be construed as an unacceptable conflict of interest or have the appearance of impropriety. 
(5)HUD-approved counseling entities and State Housing Finance Agencies receiving funds under this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post mortgage foreclosure mitigation counseling), loan workout agreements and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas. 
(6)Of the total amount made available under this paragraph, up to $3,000,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training. 
(7)Of the total amount made available under this paragraph, up to 5 percent may be used for associated administrative expenses for the NRC to carry out activities provided under this section. 
(8)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by the NRC. 
(9)The NRC shall continue to report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default. United states interagency council on homelessnessOperating expensesFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms, and the employment of experts and consultants under section 3109 of title 5, United States Code) of the United States Interagency Council on Homelessness in carrying out the functions pursuant to title II of the McKinney-Vento Homeless Assistance Act, as amended, $2,680,000.Section 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking the date specified in such section and inserting October 1, 2012.   
IVGeneral provisions—this act 
401.Such sums as may be necessary for fiscal year 2010 pay raises for programs funded in this Act shall be absorbed within the levels appropriated in this Act or previous appropriations Acts.  
402.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.  
403.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
404.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  
405.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2010, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by either the House or Senate Committees on Appropriations for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates, reorganizes, or restructures a branch, division, office, bureau, board, commission, agency, administration, or department different from the budget justifications submitted to the Committees on Appropriations or the table accompanying the explanatory statement accompanying this Act, whichever is more detailed, unless prior approval is received from the House and Senate Committees on Appropriations: Provided, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the Senate and of the House of Representatives to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.  
406.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2011 from appropriations made available for salaries and expenses for fiscal year 2011 in this Act, shall remain available through September 30, 2012, for each such account for the purposes authorized: Provided, That a request shall be submitted to the House and Senate Committees on Appropriations for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines under section 405 of this Act. 
407.All Federal agencies and departments that are funded under this Act shall issue a report to the House and Senate Committees on Appropriations on all sole source contracts by no later than July 30, 2010. Such report shall include the contractor, the amount of the contract and the rationale for using a sole source contract.  
408. 
(a)None of the funds made available in this Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; 
(2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; 
(4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.  
(b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.  
409.No funds in this Act may be used to support any Federal, State, or local projects that seek to use the power of eminent domain, unless eminent domain is employed only for a public use: Provided, That for purposes of this section, public use shall not be construed to include economic development that primarily benefits private entities: Provided further, That any use of funds for mass transit, railroad, airport, seaport or highway projects as well as utility projects which benefit or serve the general public (including energy-related, communication-related, water-related and wastewater-related infrastructure), other structures designated for use by the general public or which have other common-carrier or public-utility functions that serve the general public and are subject to regulation and oversight by the government, and projects for the removal of an immediate threat to public health and safety or brownfield as defined in the Small Business Liability Relief and Brownfield Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of eminent domain. 
410.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  
411.No part of any appropriation contained in this Act shall be available to pay the salary for any person filling a position, other than a temporary position, formerly held by an employee who has left to enter the Armed Forces of the United States and has satisfactorily completed his period of active military or naval service, and has within 90 days after his release from such service or from hospitalization continuing after discharge for a period of not more than 1 year, made application for restoration to his former position and has been certified by the Office of Personnel Management as still qualified to perform the duties of his former position and has not been restored thereto.  
412.No funds appropriated pursuant to this Act may be expended in contravention of sections 2 through 4 of the Act of March 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American Act).  
413.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating the Buy American Act (41 U.S.C. 10a–10c). 
414.None of the funds made available in this Act may be used for first-class airline accommodations in contravention of sections 301–10.122 and 301–10.123 of title 41, Code of Federal Regulations. 
415.None of the funds made available in this Act may be used to purchase a light bulb for an office building unless the light bulb has, to the extent practicable, an Energy Star or Federal Energy Management Program designation. 
416.None of the funds made available under this Act or any prior Act may be provided to the Association of Community Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries, or allied organizations. 
417.None of the funds provided in this Act for any program, project, or activity that is considered to be a congressional earmark for purposes of clause 9 of rule XXI of the Rules of the House of Representatives of the 111th Congress may be awarded to a for-profit entity. 
418. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.   
419. 
(a)None of the funds appropriated or otherwise made available by this Act may be obligated by any covered executive agency in contravention of the certification requirement of section 6(b) of the Iran Sanctions Act of 1996, as included in the revisions to the Federal Acquisition Regulation pursuant to such section.   
420. 
(a)Limitation on use of fundsNone of the funds provided in this Act may be used for doctoral dissertation research grants on housing and urban development issues. 
(b)Corresponding reduction in fundsThe amount otherwise provided by this Act for Department of Housing and Urban Development—Policy Development and Research—Research and Technology is hereby reduced by $300,000. 
421.None of the funds made available in this Act under the heading Department of Housing and Urban Development—Management and Administration—Executive Direction may be used by the Secretary of Housing and Urban Development for travel expenses.  
422.None of the funds appropriated or otherwise made available under this Act may be used to implement section 124 except as authorized by law after the date of enactment of this Act. 
423.None of the funds made available in this Act may be used to establish, issue, implement, administer, or enforce any prohibition or restriction on the establishment or effectiveness of any occupancy preference for veterans in supportive housing for the elderly that: (1) is provided assistance by the Department of Housing and Urban Development; and (2)(A) is or would be located on property of the Department of Veterans Affairs, or (B) is subject to an enhanced use lease with the Department of Veterans Affairs. 
 This Act may be cited as the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2011.  
 Passed the House of Representatives July 29, 2010.Lorraine C. Miller,Clerk.Robert F. Reeves,Deputy Clerk. 
 
August 2, 2010 
Received; read twice and placed on the calendar 
